

MASTER AGREEMENT


DATED 26 OCTOBER 2011


relating to


MULTI-COUNTRY RECEIVABLES PURCHASE FACILITIES


For various subsidiaries of


GREAT LAKES HOLDING (EUROPE) AG


provided by


GE FACTOFRANCE
as Purchaser
 
[logo.jpg]
 
Allen & Overy LLP
 
0076344-0000043 PA:7438538.9
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
Clause
 
Page
     
1.
Definitions and Interpretation
1
2.
Facilities, Purpose and Availability Period
19
3.
Conditions Precedent
21
4.
Mandatory Termination
22
5.
Taxes
24
6.
Increased Costs
27
7.
Payments
29
8.
Guarantee and Indemnity
30
9.
Representations and Warranties
38
10.
Information Covenants
42
11.
General Covenants
46
12.
Default
48
13.
Agency under the Receivables Purchase Agreements
51
14.
Evidence and Calculations
55
15.
Duration - Termination
55
16.
Effective Global Rate
56
17.
Fees, Italian Usury Law
56
18.
Indemnities
56
19.
Costs and Expenses
57
20.
Amendments and Waivers
58
21.
Changes to the Parties
58
22.
Disclosure of Information
61
23.
Set-Off
62
24.
Severability
62
25.
Internet
62
26.
Data Protection and Disclosure of Information, Italian Transparency Rules
63
27.
Notices
65
28.
Demands and Notification Binding
67
29.
Waivers and Exclusion of Liability
67
30.
Governing Law
67
31.
Enforcement
68

 
 
 

--------------------------------------------------------------------------------

 


Schedule
         
1.
Obligors
69
 
Part 1
Originators
69
 
Part 2
Guarantors
70
2.
Conditions Precedent to the Start Date
71
 
Part 1
General Conditions Precedent
71
 
Part 2
Conditions Precedent regarding the Parent
72
 
Part 3
Conditions Precedent regarding the English Originator
74
 
Part 4
Conditions Precedent regarding the French Originator
77
 
Part 5
Conditions Precedent regarding the German Originator
80
 
Part 6
Conditions Precedent regarding the Swiss Originator
82
 
Part 7
Conditions Precedent to the Additional Start Date relating to the Italian
Originator
85
3.
Voluntary Termination Notice
87
4.
Form of Obligor Accession Deed
88
5.
List of Countries
89
6.
Value dates relating to payments made from a Current Account or to an Offset and
Adjustment Account
91
     
Signatories
92

 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is dated 26 October 2011
 
BETWEEN:
 
(1)
GREAT LAKES HOLDING (EUROPE) AG, a company incorporated under the laws of
Switzerland, whose registered office is located at Bahnhofplatz 65, 8500
Frauenfeld, Switzerland, registered with the commercial register of the Canton
Thurgovie under number CH-440.3.012.419-3 (the Parent);

 
(2)
THE COMPANIES listed in Part 1 of Schedule 1 as the Originators;

 
(3)
THE COMPANIES listed in Part 2 of Schedule 1 as the Guarantors;

 
(4)
GE FACTOFRANCE S.A.S., a company incorporated under the laws of France as a
société par actions simplifiée, whose registered office is located at Tour
Facto, 18, rue Hoche, 92988 Paris-La Défense Cedex, France, registered with the
Trade and Companies Registry (Registre du Commerce et des Sociétés) of Nanterre
under number 063 802 466 as provider of the Facilities (the Purchaser).

 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Background

 
(a)
The Purchaser and the Originators are to enter into several Receivables Purchase
Agreements relating to the provision of the Facilities as set out in Clause 2.1
(Facilities).

 
(b)
The Parties enter into this Agreement in order to regulate the terms and
conditions applicable to all the Receivables Purchase Agreements (to the extent
set out in this Agreement) and to govern certain other matters in relation to
the provision of the Facilities.

 
1.2
Definitions

 
In this Agreement:
 
Account Bank means each of the banks in the books of which a Collection Account
is opened, the name of which is set out in the schedule entitled "Collection
Accounts" of the relevant Receivables Purchase Agreement or such other bank as
determined in accordance with the Facility Documents.
 
Accounting Date means each 31 December unless modified by an Obligor with the
consent of the Purchaser.
 
Accounting Period means a period of one year, six months, three months or one
month ending, in the case of each one year, six months and three months period,
on a date on which Accounts are required to be prepared under this Agreement.
 
Accounting Principles means the generally accepted accounting principles in the
jurisdiction of incorporation of the Parent or the relevant Originator.
 
Accounting Records means in respect of an Obligor, all books, ledgers and
records of any kind and in any medium relating to its business or financial
position and to all purchases and sales made by it.
 
Accounts means each set of financial statements required to be prepared by the
Parent or any other Obligor and delivered to the Purchaser pursuant to this
Agreement.

 
1

--------------------------------------------------------------------------------

 
 
Additional Facility means any Facility granted to an Additional Originator.
 
Additional Guarantor means a member of the Group that becomes a Guarantor on or
after the date of this Agreement in accordance with Clause 21.4 (Additional
Obligor).
 
Additional Obligor means an Additional Originator or an Additional Guarantor.
 
Additional Originator means a person which becomes an Originator on or after the
date of this Agreement in accordance with Clause 21.4 (Additional Obligor).
 
Additional Start Date means, in relation to an Additional Originator, the later
of:
 
 
(a)
the date on which the Purchaser gives the notification referred to in Clause 3.1
(Conditions precedent to the Start Date); and

 
 
(b)
the date on which the Purchaser gives the notification referred to in Clause 3.2
(Originator specific conditions precedent) in respect of such Additional
Originator's Facility.

 
Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.
 
Applicable Accounting Standards means the international financial reporting
standards as adopted by the European Union, or US GAAP, or, if different, the
Accounting Principles for the relevant Obligor.
 
Applicable Rate means, in respect of each Originator, the Applicable Rate as
defined in the relevant Receivables Purchase Agreement.
 
Approved Credit Insurer means a Credit Insurer:
 
 
(a)
which is an internationally recognised provider of credit insurance (provided
that Coface and Euler Hermes will be considered as internationally recognised
providers of credit insurance for such purpose) located and primarily active on
the credit insurance market of the European Union, the United States and Canada;

 
 
(b)
whose long term, unguaranteed, unsecured and unsubordinated debt obligations are
rated at least "A-" by Standard & Poor's Rating Services, a division of the
McGraw-Hill Companies Inc., or "A3" by Moody's Investors Services Limited;

 
 
(c)
which is capable of, and agrees to, enter into a credit insurance governed by
French Law; and

 
 
(d)
which is capable of making electronic data transfers with the Purchaser.

 
Approved Currency means Euro, Pound Sterling, Swiss Francs, US Dollar, Japanese
Yen and any other currency that is freely tradable and exchangeable and agreed
in writing by the Purchaser.
 
Approved Territory means (i) each country of the European Union (ii) each of the
countries referred to in the list set out in Schedule 5 (List of Countries), and
(iii) any other country to the extent approved in writing by the Purchaser.
 
Auditors means KPMG or such other firm of independent public accountants of
international standing which may be appointed by the Parent as its auditors in
compliance with Clause 10.3 (Auditors).

 
2

--------------------------------------------------------------------------------

 
 
Base Currency means Euro.
 
Base Currency Amount means, in relation to an amount expressed or denominated in
any currency other than the Base Currency, the equivalent of that amount in the
Base Currency converted at the Spot Rate of Exchange on the date of the relevant
calculation and, in relation to an amount expressed or denominated in the Base
Currency, such amount.
 
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Paris and London; and
 
 
(a)
if on that day a payment in or a purchase of a currency (other than Euro) is to
be made, the principal financial centre of the country of that currency; or

 
 
(b)
if on that day a payment in or a purchase of Euro is to be made, which is also a
TARGET Day.

 
Centre of Main Interests means the centre of main interests of an Obligor for
the purpose of Council Regulation (EC) No. 1346/2000 of 29 May 2000.
 
Change of Law means any change after the date of this Agreement in legislation
(primary or delegated), the interpretation of legislation on the basis of case
law, the terms of any applicable double taxation treaty, the general published
practice of any authority or body having the power or authority to levy or
administer Tax, or any increase in the rates of Tax.
 
Charge over Debts and Collection Accounts means each charge over debts and
collection accounts entered into between the Purchaser and the English
Originator respectively on the date hereof.
 
Chemtura Corporation means Chemtura Corporation, a company incorporated in
Delaware having its registered office at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.
 
Chemtura Corporation Group means Chemtura Corporation and all its Subsidiaries
from time to time.
 
Collection Account Procedures means the procedures relating to the collection
and cash application of Debts put in place by each Originator as described in
the documents to be remitted to the Purchaser in accordance with Paragraph 3 (e)
of Part 1 of Schedule 2 (Conditions precedent to the Start Date).
 
Confidential Information means any information belonging or relating to any
Party or its Affiliates, their business or activities which is exchanged in
respect of the transactions contemplated under the Facility Documents or due to
its character or nature would be treated by a reasonable person in like
circumstances as confidential, but excludes information that is or becomes
public knowledge other than as a direct or indirect result of any breach of this
Agreement or of any confidentiality undertaking.
 
Credit and Collection Procedures shall have in respect of an Originator the
meaning given to that term in the relevant Receivables Purchase Agreement (as
such Credit and Collection Procedure may be amended, superseded or updated from
time to time with the prior approval of the Purchaser (acting reasonably)).
 
Credit Insurance means any credit insurance subscribed with an Approved Credit
Insurer pursuant to which the Purchaser will receive the Base Currency Amount of
Transferred Debts insured thereunder if a Debtor Insolvency occurs in respect of
the relevant Debtor.

 
3

--------------------------------------------------------------------------------

 
 
Current Account has the meaning given to such term under any Receivables
Purchase Agreement.
 
Data Protection Regulations means the French law entitled "Loi relative à
l'informatique, aux fichiers et aux libertés" dated 6 January 1978, the English
Data Protection Act 1998, the German Data Protection Act
(“Bundesdatenschutzgesetz”) or any analogous applicable laws or regulations as
amended from time to time.
 
Debt has the meaning given to such term under any Receivables Purchase
Agreement.
 
Default means:
 
 
(a)
an Event of Default; or

 
 
(b)
an event or circumstance which would be (with the expiry of a grace period, the
giving of notice, the making of any determination or any combination of them) an
Event of Default.

 
Default Related Matters shall have the meaning given to that term in Clause 10.5
(Notification of Default and Default Related Matters) of the Agreement.
 
Dilution Percentage shall have the meaning given to that term in the relevant
Receivables Purchase Agreement.
 
Discharge Date means the date on which the Purchaser is satisfied that all
present and future sums, obligations or liabilities from time to time due, owing
or incurred (actually or contingently and including all actual or contingent
rights of recourse) of any Obligor to the Purchaser under or in connection with
the Facility Documents have been irrevocably paid and discharged and all
Facilities have been cancelled.
 
EEA means the European Economic Area, which is the area the subject of the
Treaty of Oporto signed on 2 May 1992 as from time to time amended between
members of the European Union and certain members of the European Free Trade
Association.
 
Electronic Data means all information provided via the internet or any other
form of electronic communication pursuant to the Facility Documents.
 
English Originator means Chemtura Sales UK Limited, a company registered in
England and Wales under number 03447394 and whose registered office is located
at Accounts Department, Tenax Road, Trafford Park, Manchester M17 1WT, United
Kingdom.
 
EURIBOR means in respect of any amount or rate on any day:
 
 
(a)
the applicable Screen Rate on such day applicable to a three month term; or

 
 
(b)
if no Screen Rate is available for that term, the arithmetic mean (rounded
upward to four decimal places) of the rates, as supplied to the Purchaser at its
request, quoted the Reference Banks to leading banks in the European interbank
market,

 
at such time as is customary for fixing the rate applicable to such term for the
offering of deposits in Euro for a period comparable to that term.
 
Euro or € means the single currency of the Participating Member States.
 
Event of Default means an event specified as such in Clause 12 (Default).

 
4

--------------------------------------------------------------------------------

 
 
Existing Credit Facility Agreements means the Senior Secured Term Facility
Credit Agreement and the Senior Secured Revolving Facility Credit Agreement.
 
Existing Indenture means the indenture dated as of 27 August 2010 and made
between Chemtura Corporation as issuer and US Bank National Association as
trustee in respect of the 7.875% senior notes due 2018.
 
Facility means each receivables purchase facility made available by the
Purchaser to each Originator pursuant to this Agreement and documented by a
Receivables Purchase Agreement (and when prefixed by English, French, German,
Italian or Swiss means such Facility as is provided under the English, French,
German, Italian or Swiss Receivables Purchase Agreement (as applicable)).
 
Facility Documents means:
 
 
(a)
this Agreement;

 
 
(b)
all Receivables Purchase Agreements;

 
 
(c)
all Requests;

 
 
(d)
all Invoice Reports;

 
 
(e)
all Transfer Documents;

 
 
(f)
any Obligor Accession Deed;

 
 
(g)
all Security Documents;

 
 
(h)
the Fee Letter;

 
 
(i)
any Total Facility Limit Amendment Letter; and

 
 
(j)
any other document designated as such in writing by the Parent and the
Purchaser.

 
Facility Office means the office through which the Purchaser will perform its
obligations, and to which payments for its account should be made, under the
Facility Documents.
 
Fee Letter means the letter between the Purchaser and the Parent dated on the
date of this Agreement setting out the amount of the Arrangement Fee and of the
Commitment Fee payable by the Parent.
 
Financial Indebtedness means any indebtedness for or in respect of (without
double counting):
 
 
(a)
moneys borrowed;

 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with Applicable Accounting Standards, be treated as a
finance or capital lease (but not including liabilities under operating leases
which would not be treated, in accordance with the IFRS, as a finance or capital
lease);


 
5

--------------------------------------------------------------------------------

 
 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold or discounted on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing in accordance
with IFRS;

 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 
 
(i)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

 
French Originator means Chemtura Sales France SAS, a company incorporated under
the laws of France as a société par actions simplifiée, whose registered office
is located at Chemin du Trou Bleuet, 60840 Catenoy, France, registered with the
Commerce and Companies Registry (Registre du commerce et des sociétés) of
Beauvais under number 422 401 711.
 
Funding shall have the meaning given to that term in each Receivables Purchase
Agreement.
 
German Originator means Chemtura Sales Germany GmbH, a company incorporated
under the laws of the Federal Republic of Germany, whose registered office is
located at Teplitzer Straße 14-16, 84478 Waldkraiburg, Germany, registered with
the commercial register (Handelsregister) of the local court (Amtsgericht) of
Traunstein under registration number HRB 16949.
 
Group means the Parent and all its Subsidiaries from time to time.
 
Guarantor means each person listed in Part 2 of Schedule 1 as a Guarantor and
each Additional Guarantor.
 
Holding Company means, in respect of an entity, a company of which such entity
is a Subsidiary.
 
IFRS means the international financial reporting standards within the meaning of
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
 
Increased Cost means:
 
 
(a)
an additional or increased cost;

 
 
(b)
a reduction in the rate of return from a Facility or on the Purchaser's (or any
of its Affiliates) overall capital; or

 
 
(c)
a reduction of an amount due and payable under any Facility Document,

 
which is incurred or suffered by the Purchaser or any of its Affiliates but only
to the extent attributable to the Purchaser having entered into any commitment
to make the Facilities available or funding, maintaining or performing its
obligations under any Facility Document.
 
Initial Facilities means the Facilities granted to the English Originator, the
German Originator the French Originator and the Swiss Originator on the Start
Date.

 
6

--------------------------------------------------------------------------------

 
 
InsO means the German Insolvency Code (Insolvenzordnung).
 
Insolvency Condition means in respect of any person that (whether or not any
Insolvency Proceeding or Insolvency Steps have occurred or been commenced in
respect of any such person) any of the following are applicable:
 
 
(a)
it is, or is deemed for the purposes of any applicable law, to be over-indebted,
unable to pay its debts as they fall due, insolvent or (but for the case of the
German Originator) its inability to pay its debts is imminent; or

 
 
(b)
it admits its insolvency or its inability to pay its debts as they fall due; or

 
 
(c)
it suspends making payments on any of its debts or announces an intention to do
so; or

 
 
(d)
a moratorium is declared or instituted in respect of any of its indebtedness;

 
 
(e)
the management of such person is required by law to file for insolvency;

 
 
(f)
any competent court takes action as set out in section 21 InsO unless the filing
for insolvency triggering such measures is made by a third party, is frivolous
or vexatious and is discharged, stayed or dismissed within 8 Business Days of
commencement; or

 
 
(g)
it is in a state of crisis for the purposes of article 182-bis (accordi di
ristrutturazione dei debiti) of the Italian Insolvency Act;

 
Insolvency Proceeding means, in respect of any person, any of the following:
 
 
(a)
in relation to an individual - bankruptcy, insolvency or sequestration or the
creation of any trust for the benefit of creditors or any analogous event under
the law of the jurisdiction applicable to that person;

 
 
(b)
in relation to a company - (i) a resolution for voluntary winding up by reason
of insolvency, (ii) a winding up order, (iii) a resolution by its members or
directors to apply for an administration order, (iv) the appointment of a
liquidator, administrator, a provisional or interim administrator, a receiver
(in each case whether in or out of court) or an administrative receiver or any
trustee, custodian or court appointed monitor of any of its assets or income or
(v) any analogous event under the law of the jurisdiction applicable to that
person;

 
 
(c)
in relation to a partnership - its bankruptcy, insolvency, winding up or an
administration order or the bankruptcy of any partner or any analogous event
under the law of the jurisdiction applicable to that person;

 
 
(d)
in relation to any person:

 
 
(i)
any composition with, or general assignment for the benefit of, creditors or
entry into a voluntary arrangement or any other formal or informal arrangement
generally for the benefit of creditors;

 
 
(ii)
any foreclosure, execution or enforcement of any Security Interest over any
assets of such person or any analogous event under the law of the jurisdiction
applicable to that person; or


 
7

--------------------------------------------------------------------------------

 
 
 
(iii)
any expropriation, attachment, sequestration, distress or execution (or any
enforcement proceedings provided for in French law no. 90-165 of 9 July 1991)
which affects any asset or assets of such person;

 
 
(e)
additionally, in France whether or not prefixed French (but without limitation
to the other paragraphs of this definition), any of the following procedures:

 
 
(i)
a safeguard procedure (procédure de sauvegarde including sauvegarde financière
accélérée);

 
 
(ii)
a judicial restructuring (procédure de redressement judiciaire);

 
 
(iii)
a liquidation procedure (procédure de liquidation judiciaire); or

 
 
(iv)
any other procedure under the Livre VI of the French Commercial Code, as amended
from time to time; and

 
 
(f)
additionally, in Germany whether or not prefixed German (but without limitation
to the other paragraphs of this definition), the filing for insolvency of any
person for any of the reasons set out in sections 17 to 19 (each inclusive) InsO
unless such filing for insolvency is made by a third party and is frivolous or
vexatious and is discharged, stayed or dismissed within 8 Business Days of
commencement;

 
 
(g)
additionally, in England, whether or not prefixed English (but without
limitation to the other paragraphs of this definition), any of the following
procedures:

 
 
(i)
administration;

 
 
(ii)
administrative receivership;

 
 
(iii)
receivership;

 
 
(iv)
creditors' voluntary arrangement; or

 
 
(v)
liquidation;

 
 
(h)
additionally, in Italy whether or not prefixed Italian (but without limitation
to the other paragraphs of this definition), any of the following procedures:

 
 
(i)
bankruptcy (Fallimento);

 
 
(ii)
arrangements with creditors (Concordato Preventivo);

 
 
(iii)
adjustment of creditors’ claims (Concordato fallimentare);

 
 
(iv)
forced administrative liquidation (Liquidazione coatta amministrativa);

 
 
(v)
extraordinary administration (Amministrazione straordinaria);

 
 
(vi)
extraordinary administration of large companies in insolvency (Amministrazione
straordinaria delle grandi imprese in stato di insolvenza); or

 
 
(vii)
restructuring plans (piani di risanamento);


 
8

--------------------------------------------------------------------------------

 
 
 
(viii)
restructuring agreements (Accordi di ristrutturazione dei debiti) pursuant to
article 182-bis of the Italian Insolvency Act;

 
 
(i)
additionally, in Switzerland whether or not prefixed Swiss (but without
limitation to the other paragraphs of this definition), any of the following
procedures:

 
 
(i)
bankruptcy (Konkurs);

 
 
(ii)
moratorium (Nachlassstundung);

 
 
(iii)
composition agreement with creditors (Nachlassverfahren);

 
 
(j)
additionally, (but without limitation to paragraphs (a) and (i) above), any
process which is the equivalent of or analogous to any of the above processes in
the jurisdiction of incorporation of that person or any other jurisdiction.

 
For the avoidance of doubt, any Permitted Reorganisations with respect to any
Obligor will not constitute Insolvency Proceedings.
 
Insolvency Steps means in respect of any person:
 
 
(a)
any steps (whether taken or to be taken by that person or its directors,
shareholders, creditors or other interested parties) (other than steps which are
frivolous or vexatious) which are being taken and which are intended to result
in a determination being made to cause such person to become subject to any
Insolvency Proceeding (and shall include any petition or application or
statutory demand or resolution or legal step intended to have such a result); or

 
 
(b)
to the knowledge of an Obligor (having made all due and necessary enquiries) any
steps falling within (a) above in respect of which any party is proposing or
threatening to commence in respect of such person.

 
Insurance means in relation to any Originator any contract of insurance taken
out by or on behalf of that Obligor or under which it has a right to claim.
 
Italian Banking Law means Italian Legislative Decree No. 385 of 1 September 1993
and the relevant implementing regulations, each as amended, integrated and
supplemented from time to time.
 
Italian Civil Code means the Italian codice civile, the initial version of which
was approved by Italian Royal Decree No. 262 of 16 March 1942.
 
Italian Insolvency Act means Royal Decree No. 267 of 16 March 1942, as amended,
integrated and supplemented from time to time.
 
Italian Originator means Chemtura Italy SRL, a company with a sole shareholder,
incorporated under the laws of Italy, whose registered office is located at Pico
della Mirandola 8, 04013 Latina (LT), Italy, registered with the commercial
register of Latina under registration number 01940160599.
 
Invoice Report has the meaning given to such term under any Receivables Purchase
Agreement.

 
9

--------------------------------------------------------------------------------

 
 
Legal Reservations means:
 
 
(a)
the principle that remedies may be granted or refused at the discretion of a
court, and the limitation of enforcement by laws relating to insolvency,
bankruptcy, liquidation, receivership, moratorium, reorganisation, penalties,
fraudulent conveyance, increased interest payments on overdue amounts and other
laws generally affecting the rights of creditors;

 
 
(b)
the principle that certain rights and obligations may be qualified by the
non-conclusivity of certificate, determinations, notifications or opinions,
contractual restrictions and doctrines of good faith, reasonableness and fair
conduct;

 
 
(c)
the principle that where all other elements relevant to a contract at the time
of the choice of law are connected with one country only (the First Country),
the fact that the parties have chosen the laws of another country to govern the
contract will not prejudice the application of any mandatory rules under the
laws of the First Country which cannot be derogated from by contract;

 
 
(d)
the principle that a judgement obtained in a foreign court may not be recognised
in a local jurisdiction if it is contrary to public policy, the judgement was
given in default of appearance and the defendant had not duly been served with
notice of the proceedings in time to be able to arrange a defence, the judgement
cannot be reconciled with another judgement given in the same dispute between
the parties or the judgement includes an award of multiple or punitive damages;

 
 
(e)
the limitation by laws as to the effectiveness of terms exculpating a party from
liability or duty otherwise owed;

 
 
(f)
the limitation by laws as to the effectiveness of Clause 24 (Severability) or
clauses with equivalent wording in other Facility Documents in certain
circumstances, depending on the nature of the prohibition or unenforceability in
question;

 
 
(g)
the possibility that an agreement may be amended orally notwithstanding
provisions to the contrary and the limitation as to the enforceability of
obligations following a breach thereof by any person or following any changes
being made to the terms thereof by any course of conduct or any waiver whether
express or implied;

 
 
(h)
the possibility that a court may stay proceedings if concurrent proceedings are
being brought elsewhere;

 
 
(i)
the possibility that the ability to rely on the protective language contained in
clauses 8.3 (Reinstatement), 8.4 (Waiver of defences), 8.7 (Appropriations), 8.8
(Non-competition) and 29 (Waivers and Exclusion of Liability) of the Master
Agreement (or equivalent wording in other Facility Documents) (which includes
various express provisions intended to prevent the liabilities of the Obligors
under their guarantee being exonerated, discharged, reduced or extinguished by
reason of the occurrence of events or conduct or action of any of the parties)
may be limited;

 
 
(j)
the time barring of claims under applicable limitation laws;


 
10

--------------------------------------------------------------------------------

 
 
 
(k)
(A) the possibility that an undertaking to assume liability for or indemnify a
person (i) against non-payment of stamp duty, (ii) pursuant to Clause 18.1
(Currency indemnity) or similar clauses, or (iii) an indemnity for the costs of
litigation may be void or (B) against the representation under Clause 9.15, the
possibility that the Italian registration tax (imposta di registro) will be
payable (i) in “case of use” (caso d’uso) pursuant to the provisions of Article
6 of Presidential Decree No. 131 of 26 April 1986 (DPR 131/86), (ii) in case of
enunciazione pursuant to the provisions of Article 22 of DPR 131/86, (iii) in
case of decision(s) made by an Italian court in relation to legal actions
brought in respect of the Facility Documents pursuant to article 8 of the
tariff  first section attached to the DPR 131/86 or (iv) in case of voluntary
submission of any of the Facility Documents to the Italian tax authorities.  In
the above mentioned cases, the Italian registration tax will be payable for
amounts varying from the fixed fee of Euro 168 up to 3% of the taxable base
determined pursuant to articles 43 and or 49 of Decree 131/1986. In particular,
a caso d’uso would occur: (I) upon filing of the Facility Documents with any
Italian Court in the course of administrative proceedings; or (II) upon filing
of the Facility Documents with Italian administrations or public bodies unless
the above-mentioned filing is compulsory as a matter of law. An event of
enunciazione would occur if there is cross reference to any of the Facility
Documents in a deed, agreement or other document entered into, executed or
signed by the same parties thereto and submitted for registration to the Italian
tax authority or referred to in any judicial decision;

 
 
(l)
defences of set-off or counterclaim;

 
 
(m)
similar principles, rights and defences under the laws of any relevant
jurisdiction; and

 
 
(n)
any other principles set out in any legal opinion delivered to the Purchaser.

 
LIBOR means in respect of any amount (in any currency other than Euro) or rate
on any day:
 
 
(a)
the applicable Screen Rate on such day applicable to a three month term; or

 
 
(b)
if no Screen Rate is available for the relevant currency or that term, the
arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Purchaser at its request, quoted by the Reference Banks to
leading banks in the London interbank market,

 
at such time as is customary for fixing the rate applicable to such term for the
offering of deposits in the currency of that term or overdue amount for a period
comparable to that term.
 
Material Adverse Effect means any event or circumstance (regardless of its
nature, cause or origin) which is, or could be reasonably expected to be
materially adverse on:
 
 
(a)
the ability of any Obligor to perform its payment obligations under any of the
Facility Documents;

 
 
(b)
the business, the assets or financial condition of any Obligor;

 
 
(c)
any material right or remedy of the Purchaser under the Facility Documents; or

 
 
(d)
the validity or enforceability of, or effectiveness or ranking of any security
granted or purported to be granted pursuant to, any Facility Document.

 
Maturity Date means, in relation to a Facility, the effective date of a
Voluntary Termination Notice in accordance with Clause 15.1 (Termination) or the
date of mandatory termination in accordance with Clause 4 (Mandatory
Termination)..

 
11

--------------------------------------------------------------------------------

 
 
Non-Cooperative Jurisdiction means a "non-cooperative State or territory" (Etat
ou territoire non-coopératif) as set out in the list referred to in Article
238-0 A of the French tax code (Code général des impôts).
 
Obligor means the Parent, an Originator or a Guarantor.
 
Obligor Accession Deed means a deed substantially in the form of Schedule 4
(Form of Obligor Accession Deed), with such amendments as the Purchaser and the
Parent may agree (acting reasonably).
 
OECD means the Organisation for Economic Co-operation and Development.
 
Offset and Adjustment Account has the meaning given to such term under any
Receivables Purchase Agreement.
 
Original Financial Statements means:
 
 
(a)
the audited consolidated financial statements of Chemtura Corporation; and

 
 
(b)
the audited unconsolidated financial statements of each Originator,

 
for its annual Accounting Period ended 2010.
 
Originator means each person listed in Part 1 of Schedule 1 as an Originator and
each Additional Originator.
 
Parent means Great Lakes Holding (Europe) AG.
 
Participating Member State means a member state of the European Communities that
adopts or has adopted the Euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.
 
Permitted Reorganisation means any (i) internal amalgamation, demerger, merger,
consolidation, reconstruction, voluntary winding-up, voluntary liquidation other
then by way of insolvency (to the extent that such voluntary winding-up or
voluntary liquidation occurs as part of reorganisation process and that the
assets of the entity subject to such winding-up or liquidation are transferred
within the Obligor's group) or other reorganisation of any member of the
Chemtura Corporation Group other than the Obligors which would not constitute a
Material Adverse Effect, and (ii) internal amalgamation, demerger, merger,
consolidation, reconstruction, voluntary winding-up, voluntary liquidation or
other reorganisation of any member of the Chemtura Corporation Group which is an
Obligor provided that (A) such Obligor executes and/or delivers all necessary
documentation requested by the Purchaser (acting reasonably), including but not
limited to, information required by the Purchaser to fulfil its know your
customer requirements and any legal and tax opinion that may be required by the
Purchaser (acting reasonably), and (B) such internal amalgamation, demerger,
merger, consolidation, reconstruction or other reorganisation does not
constitute a Material Adverse Effect.
 
Party means a party to this Agreement.
 
Pound Sterling and £ means the lawful currency for the time being of the United
Kingdom.
 
Purchaser's Administrative Procedures means the procedures set out in the
technical guide (guide du client) a copy of which has been provided by the
Purchaser to each Originator by way of Electronic Data on the date hereof.

 
12

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement means a receivables purchase agreement documented
under the applicable local law of the relevant Originator entered into between
the Purchaser and the relevant Originator and when prefixed by English, French,
German Italian or Swiss means a Receivables Purchase Agreement governed by
English, French, German, Italian or Swiss law respectively.
 
Reference Banks means BNP Paribas, Société Générale and Royal Bank of Scotland
(RBS) or any such other banks as may be designated by the Purchaser and the
Parent.
 
Relevant Debt has the meaning given to such term under any Receivables Purchase
Agreement.
 
Repeating Representations means all representations and warranties which are
deemed to be repeated from time to time pursuant to Clause 9.19 (Times for
making representations and warranties).
 
Request means an invoice notification (or equivalent) in the form required under
a Receivables Purchase Agreement.
 
Screen Rate means:
 
 
(a)
for LIBOR, the British Bankers Association Interest Settlement Rate; and

 
 
(b)
for EURIBOR, the percentage rate per annum determined by the Banking Federation
of the European Union;

 
for the relevant currency and term displayed on the appropriate page of the
Reuters screen.  If the relevant page is replaced or the service ceases to be
available, the Purchaser (after consultation with the Parent) may specify
another page or service displaying the appropriate rate.
 
Securitisation Vehicle has the meaning given to such term in Clause 21.3(b)(ii)
(Assignments and transfers by the Purchaser).
 
Security Document means:
 
 
(a)
each document referred to in Schedule 2 (Conditions Precedent to the Start Date)
under a heading entitled "Security Documents"; or

 
 
(b)
any other document evidencing or creating any guarantee or Security Interest
over any asset of any Obligor to secure any obligation of any Obligor to the
Purchaser under the Facility Documents.

 
Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
security assignment, transfer for security purposes, retention of title
arrangements, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a substantially similar effect.
 
Senior Secured Term Facility Credit Agreement means the senior secured term
facility credit agreement dated 27 August 2010 and made between, among others,
Chemtura Corporation as borrower, Bank of America, NA as administration agent,
Citibank, NA as syndication agent, Wells Fargo Securities, LLC, Barclays Bank
PLC and Goldman Sachs Lending Partners LLC as co-documentation agents and Bank
of America Securities LLC, Citigroup Global Markets Inc and Wells Fargo
Securities, LLC as joint lead arrangers.

 
13

--------------------------------------------------------------------------------

 
 
Senior Secured Revolving Facility Credit Agreement means the senior secured
revolving facility credit agreement dated 10 November 2010 and made between,
among others, Chemtura Corporation and certain of its Subsidiaries as borrowers,
Bank of America, NA as administration agent and swing line lender, Wells Fargo
Capital Finance, LLC as syndication agent, Citibank, NA, Barclays Bank PLC and
Goldman Sachs Lending Partners LLC as co-documentation agents, Wells Fargo Bank,
NA as initial issuing bank and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Capital Finance, LLC and Citigroup Global Markets Inc
as joint lead arrangers.
 
Servicer means each Originator.
 
Service Center means a wholly-owned Subsidiary of the Parent incorporated in the
European Union.
 
Software means any computer software provided by the Purchaser to enable an
Obligor to provide Electronic Data.
 
Spot Rate of Exchange means the spot rate of exchange for the purchase of the
relevant currency in the London foreign exchange market with the Base Currency
at or about 11.00 a.m. on a particular day, as reasonably determined by the
Purchaser.
 
Start Date means, the date on which the Purchaser gives the notification
referred to in Clause 3.1 (Conditions precedent to the Start Date).
 
Start Longstop Date means the date falling on 15 December 2011 (included).
 
Structure Chart means the corporate structure chart showing all members of the
Group as at the Start Date.
 
Subrogation Certificate means a certificate substantially in the form set out in
schedule 3 to the French Receivables Purchase Agreement.
 
Subsidiary means any entity of which a person has direct or indirect control or
owns directly or indirectly more than 50% of the voting capital or similar right
of ownership and control for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise.
 
Swiss Originator means Chemtura Europe GmbH, a company incorporated under the
laws of Switzerland, whose registered office is located at Bahnhofplatz 65, 8500
Frauenfeld, Switzerland, registered with the commercial register of the Canton
of Thurgovie under registration number CH-440.4.002.948-2.
 
TARGET Day means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
 
Tax means any present or future tax, levy, impost, duty or other charge or
withholding of a similar nature (including any related penalty or interest).
 
Tax Credit means a credit against, relief or remission for, or repayment of, any
Tax.
 
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under any Facility Document.
 
Tax Payment means either the increase in a payment made by an Obligor to the
Purchaser under Clause 5.1(Tax gross-up) or a payment under Clause 5.2(Tax
indemnity).

 
14

--------------------------------------------------------------------------------

 
 
Total Facility Limit means EUR 68,000,000 or such other amount specified in
accordance with Clause 2.2(b) (Total Facility Limit).
 
Transfer Document means any Subrogation Certificate and Invoice Report,
delivered pursuant to each Receivables Purchase Agreement to operate, perfect or
otherwise document any purchase of Relevant Debt.
 
Transferred Debt means any Debt purchased by the Purchaser under any Receivables
Purchase Agreement.
 
Utilisation means any payment made by the Purchaser under a Receivables Purchase
Agreement on account of the consideration to be paid for each Fundable Debt.
 
Utilisation Date means each date on which a Utilisation is made.
 
VAT means the value added tax charged under the Council Directive 2006/112/EC
(as amended) and/or implementation thereof and any Tax of similar nature,
whether imposed in a Member State of the European Union or elsewhere, in
substitution for or levied in addition to such tax.
 
Voluntary Termination Notice means a notice substantially in the form of
Schedule 3 (Voluntary Termination Notice) from the Purchaser or the Parent (for
itself and on behalf of the Originators) (as the case may be).
 
1.3
Construction

 
(a)
In this Agreement, unless the contrary intention appears capitalised terms used
but not defined herein shall have the given to such term in each relevant
Receivables Purchase Agreement or, as the case may be, in any other Facility
Document and a reference to:

 
 
(i)
a document being in the agreed form means that such document is in a form
previously agreed in writing by or on behalf of the Parent and the Purchaser;

 
 
(ii)
an amendment includes an amendment, supplement, novation, re-enactment,
replacement, restatement or variation and amend will be construed accordingly;

 
 
(iii)
assets includes businesses, undertakings, securities, properties, revenues or
rights of every description and whether present or future, actual or contingent;

 
 
(iv)
an authorisation includes an authorisation, consent, approval, resolution,
permit, licence, exemption, filing, registration or notarisation;

 
 
(v)
disposal means a sale, transfer, assignment, grant, lease, licence or other
disposal, whether voluntary or involuntary and whether pursuant to a single
transaction or a series of transactions, and dispose will be construed
accordingly;

 
 
(vi)
guarantee means any guarantee, bond, letter of credit, indemnity or similar
assurance against financial loss, or any obligation, direct or indirect, actual
or contingent, to purchase or assume any indebtedness of any person or to make
an investment in or loan to any person or to purchase assets of any person,
where, in each case, that obligation is assumed in order to maintain or assist
the ability of that person to meet all or any of its indebtedness;

 
 
(vii)
incorporation includes the formation or establishment of a partnership or any
other person and incorporate will be construed accordingly;


 
15

--------------------------------------------------------------------------------

 
 
 
(viii)
indebtedness includes any obligation (whether incurred as principal or as surety
and whether present or future, actual or contingent) for the payment or
repayment of money;

 
 
(ix)
jurisdiction of incorporation includes any jurisdiction under the laws of which
a person is incorporated;

 
 
(x)
know your customer requirements are the checks that the Purchaser requires in
order to meet its obligations under applicable money laundering regulations to
identify a person who is (or is to become a customer).

 
 
(xi)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 
 
(xii)
a regulation includes any regulation, rule, order, official directive, request
or guideline (in each case, whether or not having the force of law but, if not
having the force of law, being of a type with which any person to which it
applies is accustomed to comply) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 
 
(xiii)
a currency is a reference to the lawful currency for the time being of the
relevant country;

 
 
(xiv)
a Default or Event of Default is continuing or outstanding if it has not been
remedied or expressly waived in writing in accordance with Clause 20.3 (Waivers
and remedies cumulative);

 
 
(xv)
a provision of law is a reference to that provision as extended, applied,
amended or re enacted and includes any subordinate legislation;

 
 
(xvi)
a Clause, a Sub-Clause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 
 
(xvii)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

 
 
(xviii)
words imparting the singular include the plural and vice versa;

 
 
(xix)
a Facility Document or other document includes (without prejudice to any
prohibition on amendments) all amendments (however fundamental) to that Facility
Document or other document, including any amendment providing for any increase
(however great) in the amount of a facility or any additional facility (however
great); and

 
 
(xx)
a time of day is a reference to Paris Time.

 
(b)
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 
 
(i)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 
 
(ii)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and


 
16

--------------------------------------------------------------------------------

 
 
 
(iii)
notwithstanding Subparagraph (i) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 
(c)
Unless expressly provided to the contrary in a Facility Document, a person who
is not a party to a Facility Document may not enforce any of its terms and,
notwithstanding any term of any Facility Document, no consent of any third party
is required for any amendment (including any release or compromise of any
liability) or termination of that Facility Document.

 
(d)
Unless the contrary intention appears:

 
 
(i)
a reference to a Party will not include that party if it has ceased to be a
party under this Agreement;

 
 
(ii)
a word or expression used in any other Facility Document or in any notice given
in connection with any Facility Document has the same meaning in that Facility
Document or notice as in this Agreement;

 
 
(iii)
if there is an inconsistency between this Agreement and another Facility
Document, this Agreement will prevail (other than in the specific instance
referred to in Clause 26 (Data Protection and Disclosure of Information)); and

 
 
(iv)
if the Purchaser reasonably considers that an amount paid to it under a Facility
Document is capable of being avoided or otherwise set aside on the liquidation
or administration of the relevant Obligor or otherwise, then that amount will
not be considered to have been irrevocably paid for the purposes of this
Agreement.

 
(e)
No part of this Agreement is intended to or shall create a registrable Security
Interest.

 
(f)
The index to and headings in this Agreement do not affect its interpretation.

 
1.4
French terms

 
In this Agreement, a reference to:
 
 
(a)
a winding-up, administration or dissolution includes a redressement judiciaire,
cession totale de l'entreprise, liquidation judiciaire or a procédure de
sauvegarde under Livre Sixième of the French Commercial Code (Code de commerce);

 
 
(b)
a composition, assignment or similar arrangement with any creditor includes a
procédure de conciliation and mandat ad hoc under Livre Sixième of the French
Commercial Code (Code de commerce);

 
 
(c)
a compulsory manager, receiver, administrator includes an administrateur
judiciaire, mandataire ad hoc, conciliateur and mandataire liquidateur or any
other person appointed as a result of any proceedings described in paragraphs
(a) and (b) above;

 
 
(d)
a guarantee includes any cautionnement, aval and any garantie which is
independent from the debt to which it relates;

 
 
(e)
a lease includes an opération de crédit-bail;


 
17

--------------------------------------------------------------------------------

 
 
 
(f)
a reconstruction includes any contribution of part of its business in
consideration of shares (apport partiel d'actifs) and any demerger (scission)
implemented in accordance with Articles L.236-1 to L.236-24 of the French
Commercial Code (Code de commerce);

 
 
(g)
a Security Interest includes any type of security (sûreté réelle) and transfer
by way of security; and

 
 
(h)
a person being unable to pay its debts includes that person being in a state of
cessation des paiements.

 
1.5
German terms

 
In this Agreement, a reference to:
 
 
(a)
an administrator includes a reference to an Insolvenzverwalter or a vorläufiger
Insolvenzverwalter;

 
 
(b)
a director of a person includes a reference to a Geschäftsführer or Vorstand (as
applicable) of such person where such company or person is incorporated in,
Germany;

 
 
(c)
filing for insolvency or to file for insolvency includes the meaning of Antrag
auf Eröffnung eines Insolvenzverfahrens;

 
 
(d)
a person being insolvent includes that person being in a state of
Zahlungsunfähigkeit within the meaning of section 17 InsO and/or a person being
in a state of Überschuldung within the meaning of the Section 19 InsO;

 
 
(e)
a person's inability to pay its debts or inability to pay its debts as they fall
due includes that person being in a state of Zahlungsunfähigkeit within the
meaning of section 17 InsO;

 
 
(f)
the management of a person includes a reference to its Geschäftsführung or
Vorstand (as applicable) where such person is incorporated in Germany; and

 
 
(g)
a person being over-indebted includes that person being in a state of
Überschuldung within the meaning of the Section 19 InsO.

 
1.6
Italian terms

 
In this Agreement, a reference to:
 
 
(a)
a winding up, bankruptcy, insolvency, administration, dissolution or the like
includes, without limitation, any scioglimento, liquidazione, procedura
concorsuale (including fallimento, concordato preventivo, amministrazione
straordinaria, liquidazione coatta amministrativa, amministrazione straordinaria
delle grandi imprese in stato di insolvenza, misure per la ristrutturazione
industriale delle grandi imprese in stato di insolvenza) or any other similar
proceedings or legal concepts;

 
 
(b)
a receiver, administrative receiver, liquidator, commissioner, administrator or
the like includes, without limitation, a curatore, commissario giudiziale,
commissario straordinario, commissario liquidatore, liquidatore or any other
person performing the same function as each of the foregoing;


 
18

--------------------------------------------------------------------------------

 
 
 
(c)
a step or procedure taken in connection with insolvency proceedings for any
person includes, without limitation, that person formally making a proposal to
assign its assets pursuant to article 1977 of the Civil Code (cessione dei beni
ai creditori), implementing a piano di risanamento, entering into an accordo di
ristrutturazione dei debiti, filing a petition for a concordato preventivo or
entering into a similar arrangement for a substantial part of its creditors;

 
 
(d)
an assignment, arrangement or composition with or for the benefit of its
creditors or the like, includes, without limitation, an arrangement pursuant to
article 1977 of the Italian Civil Code (cessione dei beni ai creditori), a piano
di risanamento, an accordo di ristrutturazione dei debiti, a concordato
preventivo or a similar arrangement for the a substantial part of creditors;

 
 
(e)
a matured obligation if referred to an Italian Originator includes, without
limitation, any credito liquido ed esigibile; and

 
 
(f)
security if referred to a security or guarantee governed by Italian law
includes, without limitation, any pegno, ipoteca, privilegio speciale pursuant
to article 46 of the Italian Banking Law, fideiussione, garanzia a prima
domanda, cessione del credito in garanzia, and any other garanzia reale or
garanzia personale.

 
1.7
Swiss terms

 
It is understood and agreed that in Switzerland none of (i) any debt collection
proceedings pursuant to articles 38 et seq. of the Swiss Federal Debt
Enforcement and Bankruptcy Act of 11 April 1889, as amended from time to time
(DEBA) which have not resulted in any Insolvency Proceedings, or (ii)
proceedings in connection with a freezing order (Arrestverfahren) pursuant to
article 271 et seq. DEBA do itself constitute Insolvency Steps.
 
1.8
Translation

 
This Agreement is made in the English language.  For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement.  However, where a translation of a word or phrase appears in the
text of this Agreement in any other language, the other language translation of
such word or phrase shall prevail.
 
2.
FACILITIES, PURPOSE AND AVAILABILITY PERIOD

 
2.1
Facilities

 
Subject to the terms and conditions of this Agreement and the Receivables
Purchase Agreements, the Purchaser shall make available the following facilities
to the Originators:
 
 
(a)
an undisclosed recourse receivables purchase facility to the French Originator
(the French Facility);

 
 
(b)
an undisclosed recourse receivables purchase facility to the English Originator
(the English Facility);

 
 
(c)
an undisclosed non-recourse receivables purchase facility to the German
Originator (the German Facility);

 
 
(d)
an initially undisclosed non-recourse receivables purchase facility to the Swiss
Originator (the Swiss Facility); and


 
19

--------------------------------------------------------------------------------

 
 
 
(e)
any Additional Facility

 
2.2
Total Facility Limit

 
(a)
Subject to paragraph (b) below and notwithstanding any other provision in the
Facility Documents and in addition to the restrictions on the amounts of Funding
permitted under the Receivables Purchase Agreements, on an aggregate basis the
Base Currency Amount of all Fundings from time to time outstanding under all the
Facilities shall not exceed the Total Facility Limit.

 
(b)
The Parent, acting for its own account and on behalf of the Originators, may
request an increase of the Total Facility Limit to an increased amount (the New
Total Facility Limit) by delivery of a letter, duly signed by the Parent (the
Total Facility Limit Amendment Letter) setting out that:

 
 
(i)
with effect from the date on which the Purchaser, subject to the other terms of
this Clause 2.2, shall return to the Parent (on behalf of itself and the other
Obligors) a duly executed copy of the Total Facility Limit Amendment Letter (the
Effective Date) (and the Purchaser agrees to use reasonable endeavours to do so
as promptly as practicable), the definition of Total Facility Limit shall be
amended to refer to the New Total Facility Limit;

 
 
(ii)
on and from the Effective Date, save as amended pursuant to the Total Facility
Amendment Letter the obligations of each Obligor under the Facility Documents to
which it is a party will continue to be valid and binding and remain in full
force and effect,

 
provided that:
 
 
(A)
the Effective Date shall not take place until the relevant documentation has
been executed to the reasonable satisfaction of the Purchaser to reflect the New
Total Facility Limit and:

 
 
I.
the Parties agree (I) to use reasonable efforts to negotiate and finalise such
documentation as soon as practically possible following the receipt of the Total
Facility Limit Amendment Letter together with all documents and information
reasonably requested by the Purchaser; and

 
 
II.
the Purchaser agrees to complete internal approval procedures (including credit
committee and other relevant business approvals) to increase the Total Facility
Limit within (i) forty five (45) calendar days following the receipt of the
Total Facility Limit Amendment Letter together with all relevant documents
reasonably requested by the Purchaser, provided that the Purchaser shall use its
best efforts to ensure that such documents will be listed in a single request,
if the increase of the Facility Limit is related to the accession of any
Additional Originator, and (ii) thirty (30) calendar days following the receipt
of the Total Facility Limit Amendment Letter together with all relevant
documents reasonably requested by the Purchaser, provided that the Purchaser
shall use its best efforts to ensure that such documents will be listed in a
single request, in any other case; and

 
 
(B)
if the requested increase of the Total Facility Limit were to be approved, the
Purchaser shall use its commercially reasonable endeavours not (I) to require an
increase of the level of the fees (other than legal fees) which would become due
in connection therewith from the level of fees applicable in connection with the
original Total Facility Limit or (II) to the extent relevant, to require any
other alteration to the terms of the Facility Documents in a manner that would
be or could reasonably expected to be adverse to the Originators.


 
20

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary, the Purchaser shall however
remain free to decide, in its entire discretion whether to accept or not an
increase of the Total Facility Limit up to the proposed New Facility
Limit.  Once the Purchaser has made a decision in accordance with this Clause
2.2, it shall either (I) if it has agreed to increase the Total Facility Limit
to the New Total Facility Limit, return to the Parent (on behalf of the other
Obligors) a duly executed copy of the Total Facility Limit Amendment Letter in
which case on and from the Effective Date the Total Facility Limit for all
purposes of the Facility Documents shall be the New Total Facility Limit or (II)
otherwise notify its negative decision to the Parent (on behalf of the other
Obligors).
 
2.3
Availability Period and Termination

 
(a)
Subject to satisfaction of the conditions precedent referred to in Clause 3
(Conditions Precedent) and to the other terms of this Agreement:

 
 
(i)
the Initial Facilities will become available on the Start Date; and

 
 
(ii)
any Additional Facility will become available on the Additional Start Date
applicable to each such Additional Facility.

 
(b)
The commitment of the Purchaser to purchase Debts under each Receivables
Purchase Agreement will be terminated on the Maturity Date.

 
2.4
Purpose

 
(a)
Each Originator shall apply the proceeds of each Facility towards its general
corporate and working capital needs.

 
(b)
The Purchaser is not bound to monitor nor verify the utilisation of a Facility
and will not be responsible for, or for the consequences of, such utilisation.

 
3.
CONDITIONS PRECEDENT

 
3.1
Conditions precedent to the Start Date

 
No Request may be given under any Facility until the Purchaser has notified the
Parent that it has received in form and substance reasonably satisfactory to it
all of the documents and evidence as set out in Part 1 and Part 2 of Schedule 2
(Conditions Precedent to the Start Date), such notification not to be to be
given promptly on such receipt.
 
3.2
Originator specific conditions precedent

 
No Request may be given under a Facility until the Purchaser has notified the
Parent that it has received in form and substance reasonably satisfactory to it
all of the documents and evidence set out as conditions precedent in respect of
that Facility (as set out with respect to any Initial Facility in Part 3 to Part
6 of Schedule 2 (Conditions Precedent to the Start Date) and in Part 7
(Conditions Precedent to the Additional Start Date relating to the Italian
Originator) of Schedule 2 (Condition Precedents to the Start Date) with respect
to the Additional Facility relating to the Italian Originator, and in the
relevant Obligor Accession Deed with respect to any other Additional Originators
and in the relevant Receivables Purchase Agreement, such notification to be
given promptly on such receipt.

 
21

--------------------------------------------------------------------------------

 
 
3.3
Further conditions precedent

 
The obligation of the Purchaser to make available any Utilisation is subject to
the further conditions precedent that on both the date of the Request and the
relevant Utilisation Date:
 
 
(a)
the Repeating Representations are correct in all material respects;

 
 
(b)
the Event of Default under Clause 12.2 (Non-payment), without taking into
account any applicable grace period, has not occurred and is not outstanding;
and

 
 
(c)
no Default, would result from the Utilisation.

 
3.4
Timing for satisfaction of conditions precedent

 
(a)
The Parent shall procure that the requirements of Clause 3.1 (Conditions
precedent to the Start Date) are met by no later than on the date of the
execution of the first Receivables Purchase Agreement, provided that the
conditions precedent set out in paragraphs 1 (Constitutional documents and
authorisations) and 3 (Legal opinions) of Part 2 (Conditions Precedent regarding
the Parent) of Schedule 2 (Conditions Precedent to the Start Date) and the
conditions precedent set out in paragraphs 1 (Constitutional Documents and
Authorisations) and 5 (Legal opinions) of each Part of Schedule 2 relating to an
Originator which shall be satisfied on or before the date of this Agreement.

 
(b)
The Parent shall procure that the requirements set out under paragraph (a) of
Clause 3.2 (Originator specific conditions precedent) are met in respect of any
Facility by no later than the Start Longstop Date.

 
4.
MANDATORY TERMINATION

 
4.1
Mandatory termination - Illegality

 
If it is unlawful or contrary to regulation in any applicable jurisdiction for
the Purchaser to perform any of its obligations under an applicable Facility
Document or to fund any Utilisation under a Facility, the Purchaser shall
promptly notify the Parent, whereupon:
 
 
(a)
such Facility will be immediately cancelled and the applicable Receivables
Purchase Agreement will be terminated in accordance with its terms on the date
specified by the Purchaser in such notification and which must not be earlier
than the last day of any applicable grace period allowed by law; and

 
 
(b)
to the extent legally practicable:

 
 
(i)
the Purchaser shall transfer back all Transferred Debts under that Facility to
the relevant Originator, subject to the relevant Originator having paid the
amount corresponding to the balance of the Current Account after (A) the debit
of the Outstanding Transferred Debts, (B) the credit of the Holdback Reserve
Account balance and (C) the debit of any amount due under the Facility Documents
applicable to such Originator; and

 
 
(ii)
to the extent that no secured liabilities remain outstanding or may arise under
any Security Document granted by the relevant Obligors to the Purchaser in
respect of that Facility, the Purchaser shall release (at the Originator's
cost), in accordance with the provisions of the relevant Security Documents, all
Security Interests arising under such Security Documents.


 
22

--------------------------------------------------------------------------------

 
 
4.2
Mandatory termination - Change of Control

 
(a)
For the purposes of this Clause 4.2:

 
 
(i)
a change of control (Change of Control) occurs if:

 
 
(A)
Chemtura Corporation (or following any internal amalgamation, demerger, merger,
consolidation, reconstruction or other reorganisation of Chemtura Corporation,
any other parent entity which would not have an adverse effect on the Facility)
ceases to control the Parent or any other person or a group of persons acting in
concert otherwise gains control of the Parent;

 
 
(B)
an Originator ceases to be controlled, directly or indirectly, by the Parent (or
following any internal amalgamation, demerger, merger, consolidation,
reconstruction or other reorganisation of the Parent, any other parent entity in
accordance with the definition of Permitted Reorganisations);

 
 
(ii)
acting in concert means acting together pursuant to an agreement or
understanding (whether formal or informal); and

 
 
(iii)
control means the power to direct the management of any person whether by virtue
of ownership of share capital, contract or otherwise and controlled is to be
construed accordingly.

 
(b)
If:

 
 
(i)
there is a sale of all or substantially all of the assets of the Obligors other
than Debts pursuant to the Facility Documents; or

 
 
(ii)
a Change of Control occurs,

 
then the Purchaser may, by notice to the Parent and each Originator, cancel each
Facility on the date specified by the Purchaser in such notice.
 
4.3
Mandatory termination – termination of Credit Insurance

 
If for any reason:
 
 
(a)
the Credit Insurance is terminated by the Credit Insurer, and

 
 
(b)
no substitute Credit Insurance is entered into with an Approved Credit Insurer,
in accordance with the terms and conditions of this Agreement, before the end of
the validity of the Credit Insurance,

 
the Purchaser shall have the possibility, by notice to the Parent and each
Originator, to cancel each Facility on the date on which the termination of the
Credit Insurance becomes effective and each Originator shall repurchase all the
Transferred Debts it previously assigned to the Purchaser in accordance with the
relevant provisions of the relevant Receivables Purchase Agreement.

 
23

--------------------------------------------------------------------------------

 
 
4.4
Mandatory termination – termination of a Receivables Purchase Agreement

 
Further to the termination of a Receivables Purchase Agreement in accordance
with Clause 12.12(a) or Clause 4.5, if the outstanding amount of the Transferred
Debts assigned under such Receivables Purchase Agreement represent 40 percent or
more of the aggregate amount of all Transferred Debts on the date on which such
Receivables Purchase Agreement is terminated, the Purchaser shall have the
possibility, by giving a three month prior notice of the same to the Parent and
each Originator to cancel each Facility and terminate this Agreement.
 
4.5
Right of cancellation and repayment in relation to Purchaser

 
Where, as a result of a Change of Law:
 
(a)           any sum payable to any Purchaser by an Originator is required to
be increased under paragraph (c) of Clause 5.1 (Tax gross-up); or
 
(b)           any Purchaser claims indemnification from an Obligor under Clause
5.2 (Tax indemnity) or Clause 6 (Increased costs),
 
the relevant Originator shall be entitled to purchase back all outstanding
Transferred Debts previously assigned by it to the Purchaser in accordance with
the relevant provisions of the relevant Receivables Purchase Agreement. Upon
such repurchase, the Facility made to the relevant Originator shall be cancelled
and the relevant Receivables Purchase Agreement shall be terminated.
 
5.
TAXES

 
5.1
Tax gross-up

 
(a)
Each Obligor must make all payments to be made by it under the Facility
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 
(b)
If an Obligor or the Purchaser is aware that it must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction), the
relevant Obligor or the Purchaser must notify the other Party promptly.

 
(c)
If a Tax Deduction is required by law to be made by any Obligor, the amount of
the payment due from such Obligor will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
(d)
If any Obligor is required to make a Tax Deduction, it must make the minimum Tax
Deduction allowed by law and must make any payment required in connection with
that Tax Deduction within the time allowed by law.

 
(e)
Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, each Obligor obliged to make a Tax Deduction
must deliver to the Purchaser evidence satisfactory to the Purchaser (acting
reasonably) that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.


 
24

--------------------------------------------------------------------------------

 
 
(f)
The Purchaser (and any New Purchaser, as applicable) and each Obligor which
makes payment to which that Purchaser (and any New Purchaser, as applicable) is
entitled shall (in case of the Purchaser (or New Purchaser, as the case may be)
solely following receipt of a reasonable written request from the relevant
Obligor) promptly cooperate in completing any procedural formalities,
applications or clearances necessary (whether pursuant to the terms of the
applicable double taxation treaty or under the domestic law of the jurisdiction
in which any Obligor is resident for tax purposes, or otherwise) for that
Obligor to obtain authorisation to make that payment without a Tax Deduction (or
with a Tax Deduction at a reduced rate, as applicable), provided that the
Purchaser or the New Purchaser (as the case may be) shall not be required to
incur any liability in complying with any action under this clause (f). Without
prejudice to the foregoing, in relation to the Italian Obligor, the Purchaser
shall, as soon as practicable, after the Italian Obligor becomes a party to this
Agreement, procure and promptly deliver to the Italian Obligor: (I) a
certificate issued by the French tax authorities stating that the Purchaser is
resident in France within the meaning of the applicable double taxation treaty
and (II) a statement issued and signed by the Purchaser stating that the
Purchaser is the beneficial owner of the remunerations paid to it under the
Facility Documents and that the Purchaser does not have a permanent
establishment or fixed base in Italy.

 
5.2
Tax indemnity

 
(a)
Except as provided below, each Obligor must (within three Business Days of
demand by the Purchaser) indemnify the Purchaser against any loss or liability
or cost which the Purchaser determines will be or has been suffered (directly or
indirectly) by it for or on account of Tax in relation to a Facility Document or
any transaction contemplated by a Facility Document.

 
(b)
Paragraph (a) does not apply

 
 
(i)
with respect to any Tax assessed on the Purchaser under the laws of the
jurisdiction in which:

 
 
(A)
the Purchaser is incorporated or, if different, the jurisdiction (or
jurisdictions) in which the Purchaser is treated as resident for tax purposes;
or

 
 
(B)
the Purchaser's Facility Office is located in respect of amounts received or
receivable in that jurisdiction, or

 
 
(C)
under the law of the jurisdiction in which the Purchaser has a permanent
establishment to which income under this Agreement is attributed in respect of
amounts received or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable by the Purchaser.  However, any payment deemed to be received or
receivable, including any amount treated as income but not actually received by
the Purchaser, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
 
(c)
Paragraph (a) above does not apply to the extent a loss, liability or cost is
compensated for by an increased payment under Clause 5.1 (Tax gross-up).

 
(d)
If the Purchaser makes, or intends to make, a claim under paragraph (a) above,
it must promptly notify each Obligor of the event which will give, or has given,
rise to the claim. The Purchaser shall provide the relevant Obligor with details
of such event and shall quantify the related cost of the Obligor.

 
5.3
Tax Credit

 
If any Obligor makes a Tax Payment and the Purchaser determines that:
 
 
(a)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 
 
(b)
it has obtained, used and retained that Tax Credit,


 
25

--------------------------------------------------------------------------------

 
 
the Purchaser must pay an amount to the relevant Obligor which the Purchaser
determines (in its absolute discretion) will leave it (after the payment) in the
same after Tax position as it would have been if the Tax Payment had not been
required to be made by such Obligor.
 
5.4
Stamp taxes

 
The Parent must pay (or procure payment) and indemnify, within three Business
Days of demand the Purchaser against any cost, loss or liability the Purchaser
incurs in relation to all stamp duty, registration or other similar Tax payable
in connection with the entry into, performance or enforcement of any Facility
Document.
 
5.5
VAT

 
(a)
All amounts set out, or expressed to be payable under a Facility Document by
each Obligor to the Purchaser which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is or becomes chargeable on that supply, and accordingly, subject to
paragraph (d) below, if VAT is chargeable on any supply made by the Purchaser to
any Obligor under a Facility Document and the Purchaser is required to account
for the VAT, any such Obligor must pay to the Purchaser (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of the VAT (and the Purchaser shall promptly provide any document or
statement which is required by any applicable law (containing such information
as is required or customary in the relevant jurisdiction) to such Obligor) or,
where applicable, directly account for such VAT at the appropriate rate under
the reverse charge procedure provided for in Article 56 of Council Directive
2006/112/EC or as implemented by a Member State of the European Union. To the
extent the Obligor has made a payment in relation to VAT under this paragraph
(a) and the relevant taxation authority has ruled that all or part of such VAT
was not properly chargeable (or the Purchaser in its absolute discretion
otherwise determines that all or part of such VAT was not properly chargeable),
the Purchaser will repay to the Obligor such amount which is equal to the amount
of any credit or repayment of that VAT obtained by the Purchaser from the
relevant taxation authority and which leaves the Purchaser in the same after Tax
position as it would have been in if the relevant amount in respect of VAT had
not been charged.

 
(b)
Each of the Obligors acknowledges that the Purchaser has elected to subject
supplies made by it under a Facility Agreement to VAT in accordance with Article
260 B of the French Code général des impôts.

 
(c)
Any amount payable under a Facility Document by the Purchaser to an Obligor
shall be deemed inclusive of any VAT which might be chargeable in connection
with that amount. Consequently, the Purchaser shall not be required to increase
its payment in the event of VAT or any similar Taxes being applicable to such
amount..

 
(d)
Where a Facility Document requires any Obligor to reimburse or indemnify the
Purchaser for any costs or expenses, any such Obligor must also at the same time
reimburse and indemnify (as the case may be) the Purchaser for all VAT incurred
by the Purchaser in respect of the costs or expenses but only to the extent that
the Purchaser reasonably determines that neither it nor any other member of any
group of which it is a member for VAT purposes is entitled to credit or
repayment from the relevant tax authority in respect of such VAT.

 
(e)
Any reference in this Subclause to any Party will, at any time when that Party
is treated as a member of a group for VAT purposes, include (where appropriate
and unless the context otherwise requires) a reference to the person who is
treated as making the supply, or (as appropriate) receiving the supply, under
the grouping rules (as provided for in Article 11 of Council Directive
2006/112/EC (or as implemented by a member state of the European Union).


 
26

--------------------------------------------------------------------------------

 
 
(f)
If VAT is chargeable on any supply made by the Purchaser to any Obligor or by
any Obligor to the Purchaser under a Facility Document and if reasonably
requested by the supplier, each beneficiary of the supply must promptly give the
supplier details of its VAT registration number and any other information as is
reasonably requested in connection with the supplier's reporting requirements
for the supply.

 
(g)
Each Obligor shall indemnify and hold harmless the purchaser against any VAT for
which the Purchaser is held liable in accordance with section 13c of the German
VAT act (implemented on the basis of Article 205 of the VAT Directive
2006/112/EC) or any other similar provision of another jurisdiction.

 
(h)
Each Obligor shall indemnify and hold harmless the Purchaser against any Swiss
VAT for which the Purchaser may be held jointly liable in accordance with art.
15 para. 4 of the Swiss VAT act, i.e. for Swiss VAT payable by the Swiss
Originator in case such payable VAT was not yet payable by the Swiss Originator
whilst the claim was assigned and provided that a certificate of unpaid debts
against Swiss Originator has been issued.

 
5.6
Purchaser Status Confirmation

 
The Purchaser represents and warrants that it is not incorporated, domiciled,
established or acting through a Facility Office situated in a Non-Cooperative
Jurisdiction as at the date of this Agreement or, in the case of a New Purchaser
(as defined un Clause 21.3) that becomes a Purchaser after the date of this
Agreement, as at the date it becomes a Purchaser.
 
6.
INCREASED COSTS

 
6.1
Increased Costs

 
Except as provided below in this Clause, the Parent must pay to the Purchaser or
procure the payment of, the amount of any Increased Cost incurred by the
Purchaser or any of its Affiliates as a result of:
 
 
(a)
the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation; or

 
 
(b)
compliance with any law or regulation made after the date of this Agreement.

 
6.2
Exceptions

 
No Obligor needs to make any payment for an Increased Cost to the extent that
the Increased Cost is:
 
 
(a)
attributable to a Tax Deduction required by law to be made by an Obligor;

 
 
(b)
compensated for under another Clause or would have been but for an exception to
that Clause;

 
 
(c)
attributable to the Purchaser or its Affiliate wilfully failing to comply with
any law or regulation; or

 
 
(d)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision
(BCBS) in June 2004 in the form existing on the date of this Agreement (Basel
II) other than in relation to the Basel III Framework and any other law or
regulation which implements Basel II (whether such implementation, application
or compliance is by a government, regulator, the Purchaser or any of its
Affiliates).


 
27

--------------------------------------------------------------------------------

 
 
In this Agreement, Basel III Framework means the global regulatory standards on
bank capital adequacy and liquidity referred to by the BCBS as "Basel III" or
"the Basel III Framework" published in December 2010, together with any further
guidance or standards in relation to "Basel III" or "the Basel III Framework"
published or to be published by the BCBS.
 
6.3
Claims

 
(a)
The Purchaser must promptly notify the Parent (on behalf of the Obligors) of the
circumstances giving rise to and the amount of the claim.

 
(b)
The Purchaser must, as soon as practicable after a demand by it, provide a
certificate confirming the amount of its Increased Cost.

 
6.4
Mitigation

 
(a)
The Purchaser shall, in consultation with the Parent acting for itself and on
behalf of the relevant Originators, take all reasonable steps (including (but
not limited to) transferring its rights and obligations under the Facility
Documents to another Affiliate or Facility Office) to mitigate any circumstances
which arise and which would result in: (i) any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clause 4.1 (Mandatory termination
- Illegality), Clause 5.1 (Tax gross-up), Clause 5.2 (Tax indemnity) or Clause
6.1 (Increased Costs),or (ii) any amount payable under a Facility Document by an
Obligor incorporated in France becoming not deductible from that Obligor's
taxable income for French tax purposes by reason of that amount being (a) paid
or accrued to a Purchaser incorporated, domiciled, established or acting through
a Facility Office situated in a Non-Cooperative Jurisdiction or (b) paid to an
account opened in the name of or for the benefit of that Purchaser in a
financial institution situated in a Non-Cooperative Jurisdiction. .

 
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Facility Documents.

 
(c)
The Parent shall indemnify the Purchaser for all costs and expenses reasonably
incurred by it as a result of steps taken by it under this Clause after the
Parent has been informed of the amount of such costs and expenses by the
Purchaser.

 
(d)
The Purchaser is not obliged to take any steps under this Clause if, in the
opinion of the Purchaser (acting reasonably), to do so might be prejudicial to
it.

 
6.5
Conduct of business

 
No term of the Facility Documents will:
 
 
(a)
interfere with the right of the Purchaser to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 
 
(b)
oblige the Purchaser to investigate or claim any credit, relief, remission or
repayment available to it in respect of Tax or the extent, order and manner of
any claim; or

 
 
(c)
oblige the Purchaser to disclose any information relating to its affairs (Tax or
otherwise) or any computation in respect of Tax.


 
28

--------------------------------------------------------------------------------

 
 
7.
PAYMENTS

 
7.1
Place

 
Unless a Facility Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Purchaser) under the
Facility Documents must be made to the Purchaser to its account at such office
or bank as it may notify to that Party for this purpose provided that such
account shall not be opened in a Non-Cooperative Jurisdiction.
 
7.2
Funds

 
(a)
Payments under the Facility Documents must (unless otherwise expressly provided)
be made for value on the due date at such times and in such funds as the
Purchaser may specify to the Party concerned as being customary at the time for
the settlement of transactions in the relevant currency in the place for
payment.

 
(b)
Notwithstanding the provisions of paragraph (a), any payment made from a Current
Account opened under the relevant Receivables Purchase Agreement in the name of
an Obligor in the books of the Purchaser by any of the means set out in Schedule
6 (Value dates relating to payments made from a Current Account or to an Offset
and Adjustment Account) shall be made for value in accordance with Schedule 6
(Value dates relating to payments made from a Current Account or to an Offset
and Adjustment Account).

 
7.3
Currency

 
(a)
Unless a Facility Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Facility
Documents is determined under this Clause.

 
(b)
Any Remittance in relation to a principal amount under the relevant Transferred
Debt is payable in the currency defined in the invoice relating to such
Transferred Debt, provided that it is an Approved Currency.

 
(c)
Any Remittance in relation to an interest amount under the relevant Transferred
Debt is payable in the currency in which the principal amount of such
Transferred Debt is denominated.

 
(d)
Any Remittance in relation to amounts payable in respect of costs and expenses
are payable in the currency in which they are incurred.

 
(e)
Each other amount payable under the Facility Documents is payable in the Base
Currency.

 
7.4
No set-off or counterclaim

 
All payments made by an Obligor under the Facility Documents must be made
without set-off or counterclaim.
 
7.5
Business Days

 
(a)
If a payment under the Facility Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not) or whatever day the Purchaser determines is market practice.

 
(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.


 
29

--------------------------------------------------------------------------------

 
 
7.6
Timing of payments

 
Notwithstanding any rights of set-off under the Receivables Purchase Agreements,
if a Facility Document does not provide for when a particular payment is due,
that payment will be due within 5 Business Days of demand by the Purchaser.
 
7.7
Net minimum payments

 
All payments expressed to be payable by a Swiss Obligor under the Facility
Documents are expressed as minimum payments net of any Swiss Taxes, if
applicable.
 
8.
GUARANTEE AND INDEMNITY

 
8.1
Guarantee and indemnity

 
Subject to Clauses 8.10 to 8.14 below and, as the case may be, subject to the
relevant limitations set out in any Obligor Accession Deed by which such
Guarantor becomes a Party, each Guarantor jointly (solidairement), irrevocably
and unconditionally under a joint guarantee (cautionnement solidatire):
 
 
(a)
guarantees to the Purchaser due and punctual performance by each Obligor of all
its payment obligations under the Facility Documents;

 
 
(b)
undertakes with the Purchaser that, whenever an Obligor does not pay any amount
when due under any Facility Document, it must immediately on demand by the
Purchaser pay that amount as if it were the principal obligor in respect of such
amount; and

 
 
(c)
indemnifies the Purchaser immediately on demand against any loss or liability
directly suffered by the Purchaser if any payment obligation expressed to be
guaranteed by it is or becomes unenforceable, invalid or illegal; the amount of
the loss or liability under this indemnity will be equal to the amount the
Purchaser would otherwise have been entitled to recover.

 
8.2
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of all sums payable by any Obligor under the Facility Documents, regardless of
any intermediate payment or discharge in whole or in part.
 
8.3
Reinstatement

 
(a)
If any discharge (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) or arrangement is made in whole or
in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or
otherwise without limitation, the liability of each Guarantor under this Clause
will continue or be reinstated as if the discharge or arrangement had not
occurred.

 
(b)
The Purchaser may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.


 
30

--------------------------------------------------------------------------------

 
 
8.4
Waiver of defences

 
The obligations of each Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it
or the Purchaser).  This includes:
 
 
(a)
any time or waiver granted to, or composition with, any person;

 
 
(b)
any release of any person under the terms of any composition or arrangement;

 
 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person;

 
 
(d)
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 
 
(e)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 
 
(f)
any amendment (however fundamental) of a Facility Document; or

 
 
(g)
any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Facility Document or the failure by any
Obligor to enter into or be bound by any Facility Document.

 
8.5
Waiver (benefices de discussion et de division)

 
Each Guarantor expressly waives any bénéfice de discussion and bénéfice de
division and accordingly waives any right it may have of first requiring the
Purchaser (or any person on its behalf) to proceed against or enforce any other
right or security or claim payment from any Obligor obliged to make payment of
any amount referred to in Clause 8.1 (Guarantee and indemnity), any other
Obligor or any other person.
 
8.6
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring the Purchaser (or
any person on its behalf) to file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other
Obligor or any other person before claiming from that Guarantor under this
Clause.
 
8.7
Appropriations

 
Until all amounts which may be or become payable by the Obligors under the
Facility Documents have been irrevocably paid in full, the Purchaser (or any
agent on its behalf) may without affecting the liability of any Guarantor under
this Clause:
 
 
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by it (or any agent on its behalf) against those amounts; or

 
 
(b)
apply and enforce them in such manner and order as it sees fit (whether against
those amounts or otherwise); and

 
 
(c)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of that Guarantor's liability under this Clause.


 
31

--------------------------------------------------------------------------------

 
 
8.8
Non-competition

 
Unless:
 
 
(a)
all amounts which may be or become payable by the Obligors under the Facility
Documents have been irrevocably paid in full; or

 
 
(b)
the Purchaser otherwise directs,

 
no Guarantor will, after a claim has been made or by virtue of any payment or
performance by it under this Clause:
 
 
(i)
be subrogated to any rights, security or moneys held, received or receivable by
the Purchaser (or any agent on its behalf);

 
 
(ii)
be entitled to any right of contribution or indemnity in respect of any payment
made or moneys received on account of that Guarantor's liability under this
Clause;

 
 
(iii)
claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Purchaser (or any agent on its behalf); or

 
 
(iv)
receive, claim or have the benefit of any payment, distribution or security from
or on account of any Obligor, or exercise any right of set-off as against any
Obligor.

 
Each Guarantor must hold in trust for and must immediately pay or transfer to
the Purchaser any payment or distribution or benefit of security received by it
contrary to this Clause or in accordance with any directions given by the
Purchaser under this Clause.
 
8.9
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
security now or subsequently held by the Purchaser.
 
8.10
Swiss Obligor or its assets - Limitations

 
(a)
If and to the extent that a Swiss Obligor or its assets become liable under the
Facility Documents for obligations of an affiliated entity which is not a
Subsidiary of such Swiss Obligor and if complying with such obligations would be
prohibited or restricted under then applicable Swiss corporate law (the
Restricted Obligations), the aggregate liability of the Swiss Obligor or its
assets for Restricted Obligations shall be limited to the amount of unrestricted
equity capital surplus (including the unrestricted portion of general and
statutory reserves, other free reserves, retained earnings and, to the extent
permitted by then applicable law, current net profits) available for
distribution as dividends (zur Dividendenausschüttung verwendbares Eigenkapital)
to the shareholders of the Swiss Obligor at the time the Swiss Obligor is
required to perform under the Facility Documents (the Maximum Amount), provided
that this is a requirement under then applicable Swiss law and understood that
such limitation shall not free the Swiss Obligor from its obligations in excess
of the Maximum Amount, but that it shall merely postpone the performance date of
those obligations until such time or times as performance is again permitted
under the then applicable law.

 
(b)
Immediately after having been requested to perform the Restricted Obligations
under the Facility Documents, the Swiss Obligor shall and the Parent shall
procure that the Swiss Obligor will:

 
 
(i)
perform any obligations which are not affected by the above limitations; and


 
32

--------------------------------------------------------------------------------

 
 
(ii)
in respect of any balance, if and to the extent requested by the Purchaser or
required under then applicable Swiss law, provide the Purchaser as soon as
practicable with an interim balance sheet audited by the statutory auditors of
the Swiss Obligor setting out the Maximum Amount, take any further corporate and
other action as may be required or requested (such as board and shareholders'
approvals and resolutions and the receipt of any confirmations and auditors'
reports from the Swiss Obligor's statutory auditors) and other measures
necessary or useful to allow the Swiss Obligor to make the payments agreed
hereunder with a minimum of limitations and, immediately thereafter, pay up to
the Maximum Amount to the Purchaser.

 
(c)
In relation to payments made hereunder in satisfaction of Restricted
Obligations, the Swiss Obligor shall, if and to the extent required by
applicable law and subject to any applicable double tax treaties in force at the
relevant time:

 
 
(i)
deduct Swiss Withholding Tax at the rate of 35 per cent. (35%) (or such other
rate as is in force at that time) from any such payment;

 
 
(ii)
pay any such deduction to the Swiss Federal tax administration; and

 
 
(iii)
notify and provide evidence to the Purchaser that the Swiss Withholding Tax has
been paid to the Swiss Federal tax administration;

 
 
(iv)
as soon as possible after a deduction for Swiss Withholding Tax is made as
required by applicable law:

 
 
(A)
ensure that any person which is entitled to a full or partial refund of the
Swiss Withholding Tax, is in a position to be so refunded; and

 
 
(B)
in case it has received any refund of the Swiss Withholding Tax, pay such refund
to the Purchaser promptly upon receipt thereof.

 
(d)
For the avoidance of doubt, where a deduction for Swiss Withholding Tax is
required, the obligations under Clause 5.1 (Tax gross-up) remain applicable,
save to the extent and for as long as that would cause the Maximum Amount to be
exceeded.

 
(e)
If the enforcement of Restricted Obligations would be limited due to the effects
referred to in this Clause 8.10, then:

 
 
(i)
the Swiss Obligor shall, to the extent permitted by applicable law, write up
and/or realise any of its assets that are shown on its balance sheet with a book
value that is significantly lower than the market value of such assets, in case
of realisation only if the relevant assets are not necessary for the Swiss
Obligor's business; and

 
 
(ii)
the Parent shall, to the extent permitted by law, procure that the share capital
of the Swiss Obligor is reduced to the minimum allowed under applicable law and
shall cause the Swiss Obligor to adopt all necessary corporate resolutions in
this respect.

 
(f)
Notwithstanding the provisions of this Clause 8.10, the obligations of the Swiss
Originator in its capacity as Guarantor shall not exceed the outstanding amount
of all Transferred Debts assigned by the Swiss Originator and any other
Originator which is a Subsidiary of the Swiss Originator, under the relevant
Receivables Purchase Agreement.


 
33

--------------------------------------------------------------------------------

 

8.11
Italian Obligor – Limitations

 
The obligations of the Italian Originator, in its capacity as Guarantor under
this Clause 8.1(Guarantee and indemnity) shall be subject to the limitations
which shall be set out under the Obligor Accession Deed relating to the Italian
Originator.
 
8.12
English Obligor - Limitations

 
The obligations of the English Originator, in its capacity as Guarantor under
this Clause 8.1(Guarantee and indemnity) shall not exceed, at any time, the
outstanding amount at that time of the Transferred Debts assigned by the English
Originator to the Purchaser under the English Receivables Purchase Agreement.
 
8.13
French Obligor – Limitations

 
(a)
The obligations of the French Originator, in its capacity as Guarantor under
this Clause 8.1(Guarantee and indemnity) shall not exceed, at any time, the
outstanding amount at that time of the Transferred Debts assigned by the French
Originator to the Purchaser under the French Receivables Purchase Agreement.

 
(b)
In addition to paragraph (a) above, at any time the obligations and liabilities
of any French Originator in its capacity as Guarantor under the Facility
Documents and in particular under this Clause 8 (Guarantee and Indemnity):

 
 
(i)
shall not include any obligation or liability which, if incurred, would
constitute the provision of financial assistance within the meaning of article
L.225-216 of the French Code de Commerce and/or would constitute a misuse of
corporate assets within the meaning of article(s) L.242-6 of the French Code de
Commerce or any other law or regulation having the same effect, as interpreted
by French courts.

 
 
(ii)
of the obligations of any other Obligor which is not a Subsidiary of such French
Guarantor shall be limited, at any time to an amount equal to the aggregate of
all amounts directly or indirectly borrowed under this Agreement by such other
Obligor to the extent directly or indirectly on-lent to such French Guarantor or
any of its direct or indirect Subsidiaries under intercompany arrangements and
outstanding at the date a payment is to be made by such French Guarantor under
this Clause 8 (Guarantee and Indemnity); it being specified that any payment
made by a French Guarantor under this Clause 8 (Guarantee and Indemnity) in
respect of the obligations of such Obligor shall reduce pro tanto the
outstanding amount of the intercompany loans due by such French Guarantor under
the intercompany arrangements referred to above and that any repayment of the
intercompany loans by the French Guarantor or its relevant direct or indirect
Subsidiary shall reduce pro tanto the amount payable under this Clause 8
(Guarantee and Indemnity).

 
 
(iii)
of the obligations of any other Obligor which is its direct or indirect
Subsidiary shall not be limited and shall therefore cover all amounts due by
such Obligor as Guarantor. However, where such Subsidiary is itself a Guarantor
which guarantees the obligations of a member of the Group which is not a
Subsidiary of the relevant French Guarantor, the amounts payable by such French
Guarantor under this paragraph (iii) in respect of the obligations of this
Subsidiary as Guarantor, shall be limited as set out in paragraph (ii) above.

 
For the purpose of paragraphs (ii) and (iii) above "Subsidiary" means, in
relation to any company, another company which is controlled by it within the
meaning of article L.233-3 of the French Code de commerce.

 
34

--------------------------------------------------------------------------------

 

8.14
German Originator – Limitations

 
(a)
The obligations of the German Originator, in its capacity as Guarantor under
this Clause 8 (Guarantee and Indemnity) shall not exceed, at any time, the
outstanding amount at that time of the Transferred Debts assigned by the German
Originator to the Purchaser under the German Receivables Purchase Agreement.

 
(b)
The Purchaser agrees not to enforce the guarantee and/or indemnity granted under
this Clause 8 (Guarantee and Indemnity) or any other payment obligations arising
under or in connection with this Agreement or any other Facility Document as a
consequence of actions or omissions resulting in a liability (including, but not
limited to, a joint and several liability) of the Relevant German Guarantor (as
defined below) for obligations of a shareholder or another Affiliate (as defined
below) other than any direct or indirect Subsidiary of such Relevant German
Guarantor (the Guarantee) against a Guarantor incorporated under the laws of the
Federal Republic of Germany irrespective of whether such Guarantor is at the
time of enforcement of the Guarantee incorporated in Germany as a limited
liability company (a German GmbH Guarantor) or a limited partnership
(Kommanditgesellschaft) of which the limited partner (Komplementär) is a limited
liability company (a German GmbH & Co. KG Guarantor) (a German GmbH Guarantor or
a German GmbH & Co. KG Guarantor each hereinafter referred to as a Relevant
German Guarantor), if and to the extent such Guarantee secures or relates to
obligations of a shareholder of the Relevant German Guarantor and/or of any
Affiliates (as defined below), in each case other than any direct or indirect
Subsidiary of the Relevant German Guarantor, and if and to the extent the
enforcement of such Guarantee would cause:

 
 
(i)
the German GmbH Guarantor's, or in the case of a German GmbH & Co. KG Guarantor
its general partner's, assets (the calculation of which shall take into account
the captions reflected in § 266 (2) A, B, C, D and E of the German Commercial
Code (Handelsgesetzbuch)) less the German GmbH Guarantor's, or in case of a
German GmbH & Co. KG Guarantor its general partner's, liabilities, provisions
and liability reserves (the calculation of which shall take into account the
captions reflected in § 266 (3) B, C, D and E of the German Commercial Code)
(the Net Assets) to be less than the registered share capital (Stammkapital) of
the German GmbH Guarantor, or in the case of a German GmbH & Co. KG Guarantor of
the registered share capital of its general partner (Begründung einer
Unterbilanz); or

 
 
(ii)
an increase of a shortfall, if the Net Assets of the German GmbH Guarantor, or
in the case of a German GmbH & Co. KG Guarantor, of its general partner, already
fall short of the amount of the registered share capital (Vertiefung einer
Unterbilanz); or

 
 
(iii)
an impairment of the Relevant German Guarantor's, or where the Relevant German
Guarantor is a German GmbH & Co KG Guarantor, its general partner's, liquidity
situation which leads to its inability to fulfil its financial liabilities to
its creditors, and as a consequence the managing directors of the Relevant
German Guarantor or, if applicable, of its general partner would become
personally liable pursuant to § 64 sentence 3 of the German Act on Limited
Liability Companies (GmbH-Gesetz) (the Liquidity Impairment).  The Parties agree
to review and re-negotiate in good faith this subparagraph (iii) at the
reasonable request of the Purchaser in the event that in the reasonable view of
the Purchaser a clarification of the existing uncertainties regarding the
managing directors’ liability pursuant to § 64 sentence 3 of the German Act on
Limited Liability Companies (GmbH-Gesetz) has been achieved, in particular (but
not limited to) due to a decision of the German Federal Supreme Court
(Bundesgerichtshof) or changes of the relevant German statutory law.


 
35

--------------------------------------------------------------------------------

 

(c)
In this Clause 8.14 (German Originator – Limitations), the term Affiliate refers
to an affiliated company (verbundenes Unternehmen) of the Relevant German
Guarantor within the meaning of § 15 of the German Stock Corporation Act
(Aktiengesetz).

 
(d)
For the purposes of the calculation of the Net Assets referred to in paragraph
(b) above the following items shall be adjusted as follows:

 
 
(i)
if the registered share capital of the Relevant German Guarantor, or in case of
a German GmbH & Co KG Guarantor, of its general partner, is not fully paid up
(anfänglich nicht voll eingezahlt) upon an increase of the registered share
capital, the relevant amount which is not paid up shall be deducted from the
registered share capital;

 
 
(ii)
the amount of any increase of the Relevant German Guarantor's, or in case of a
German GmbH & Co. KG Guarantor, its general partner's registered share capital
out of the retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) after
the date of this Agreement, that has been effected without the prior written
consent of the Purchaser, shall be deducted from the Relevant German
Guarantor's, or in case of a German GmbH & Co. KG Guarantor, its general
partner's registered share capital, unless it is permitted under the Facility
Documents;

 
 
(iii)
loans or other liabilities incurred by the Relevant German Guarantor, or in case
of a German GmbH & Co. KG Guarantor, its general partner, in violation of the
provisions of any Facility Document shall be disregarded; and

 
 
(iv)
the amount of the Net Assets of the Relevant German Guarantor, or in case of a
German GmbH & Co. KG Guarantor, its general partner, shall be reduced by the
amount of its non-distributable assets according to § 268(8) of the German
Commercial Code.

 
(e)
In addition, the Relevant German Guarantor and, where the Relevant German
Guarantor is a German GmbH & Co KG Guarantor, also its general partner, shall
realise, to the extent legally permitted, in a situation where after enforcement
of the Guarantee the Relevant German Guarantor, or, where the Relevant German
Guarantor is a German GmbH & Co KG Guarantor, its general partner would not have
Net Assets in excess of its respective registered share capital or would be
subject to a Liquidity Impairment, any and all of its assets that are shown in
the balance sheet with a book value (Buchwert) that is significantly lower than
the market value of the asset if such asset is not necessary for the Relevant
German Guarantor's or as the case may be its general partner's, operational
business (nicht betriebsnotwendig).

 
(f)
The Purchaser shall not enforce the Guarantee if the managing directors on
behalf of the Relevant German Guarantor, no later than 15 (fifteen) Business
Days following receipt of a written notice by the Purchaser to the Relevant
German Guarantor in which the Purchaser gives notice of its intention to enforce
such Guarantee (an Enforcement Notice), confirms in writing to the Purchaser:

 
 
(i)
to what extent such Guarantee is an up-stream or cross-stream guarantee and/or
indemnity or comprises other payment obligations which arise under or in
connection with any Facility Document as a consequence of actions or omissions
resulting in a liability (including, but not limited to, a joint and several
liability) of the Relevant German Guarantor for obligations of a shareholder or
another Affiliate other than any direct or indirect Subsidiary of such Relevant
German Guarantor; and

 
 
(ii)
which amount of such cross-stream and/or up-stream Guarantee cannot be enforced
as it would cause


 
36

--------------------------------------------------------------------------------

 

 
(A)
the Net Assets of the Relevant German Guarantor, or, where the Relevant German
Guarantor is a German GmbH & Co KG Guarantor, its general partner, being less
than its respective registered share capital (taking into account the
adjustments set out in para. (d) above and the realisation duties set out in
para. (e) above); or

 
 
(B)
a Liquidity Impairment at the Relevant German Guarantor, or, where the Relevant
German Guarantor is a German GmbH & Co KG Guarantor, at its general partner;

 
(the Management Determination) and such confirmation is supported by a
reasonably satisfactory and detailed calculation, provided that the Purchaser
shall in any event be entitled to enforce the respective Guarantee for any
amounts where such enforcement would, in accordance with the Management
Determination, not cause;
 
 
(i)
the Relevant German Guarantor's, or, where the Relevant German Guarantor is a
German GmbH & Co KG Guarantor, its general partner's, Net Assets being less than
(or to fall further below) the amount of its respective registered share capital
(in each case taking into account the adjustments set out in para. (d) above and
the realisation duties set out in para. (e) above), and

 
 
(ii)
a Liquidity Impairment at the Relevant German Guarantor or, where the Relevant
German Guarantor is a German GmbH & Co KG Guarantor, at its general partner.

 
(g)
Following the Purchaser’s receipt of a Management Determination, the enforcement
of the respective Guarantee shall be excluded pursuant to paragraph (b) above
for a period of no more than 30 Business Days only.  If the Purchaser receives
within such 30 Business Days period;

 
 
(i)
an up-to date balance sheet together with;

 
 
(ii)
a determination in each case prepared by the Auditors or such other firm or
independent public accountants of international standing appointed by the
Relevant German Guarantor either confirming the Management Determination or
setting out deviations from the Management's Determination (the Auditor's
Determination);

 
the enforcement of such Guarantee shall be limited, if and to the extent such
enforcement would, in accordance with the Auditor's Determination, cause the
Relevant German Guarantor's, or, where the Relevant German Guarantor is a German
GmbH & Co KG Guarantor, its general partner's, Net Assets being less than (or to
fall further below) the amount of its respective registered share capital (in
each case taking into account the adjustments set out in paragraph (d) above and
the realisation duties set out in paragraph (e) above), or would cause a
Liquidity Impairment at the Relevant German Guarantor, or, where the Relevant
German Guarantor is a German GmbH & Co KG Guarantor, at its general partner.  If
the Relevant German Guarantor fails to deliver an Auditor's Determination within
such 30 Business Days period, the Purchaser shall be entitled to enforce the
respective Guarantee without any limitation or restriction.
 
 
(h)
The limitations set out in this Clause 8.14 shall not apply, if and to the
extent the Guarantee secures any amounts which are lent or on-lent to the
Relevant German Guarantor or any of its respective Subsidiaries from time to
time and are not returned.

 
(i)
The limitations provided for in this Clause 8.14, relating to the maintenance of
liable capital, shall not, or, as the case may be, cease to apply:


 
37

--------------------------------------------------------------------------------

 

 
(i)
if and for as long as a domination agreement (Beherrschungsvertrag) and/or a
profit and loss sharing agreement (Ergebnisabführungsvertrag) (either directly
or through a chain of domination and/or profit and loss sharing agreements) is
effective between the Relevant German Guarantor as dominated entity and:

 
 
(A)
if the Relevant German Guarantor is a Subsidiary of the relevant Obligor whose
obligations are secured under this Agreement, that Obligor; or

 
 
(B)
if the Relevant German Guarantor is a sister company of the relevant Obligor
whose obligations are secured under this Agreement, any joint (direct or
indirect) parent company of the Relevant German Guarantor and that Obligor

 
as dominating entity (beherrschendes Unternehmen); unless the compensation claim
arising under § 302 of the German Act on Stock Corporations (Aktiengesetz) is,
based on the assessment of a prudent businessman, not recoverable (nicht
werthaltig); or
 
 
(ii)
if and to the extent for any other reason (including as a result of a change in
the relevant rules of law) the deficit (Unterbilanz) referred to in paragraph
(b) above does not constitute a breach of the Relevant German Guarantor's or,
where the Relevant German Guarantor is a German GmbH & Co KG Guarantor, its
general partner's obligations to maintain its registered share capital pursuant
to sections 30 et seq. of the German Act on Limited Liability Companies
(GmbH-Gesetz), each as amended, supplemented and replaced from time to time.

 
For the avoidance of doubt, nothing in this Clause 8.14 shall be interpreted as
a restriction or limitation of (i) the enforcement of the Guarantee to the
extent it secures obligations of the Relevant German Guarantor itself in its
capacity as Originator or obligations of any of its direct or indirect
Subsidiaries including in each case their legal successors or (ii) the
enforcement of any claim of the Purchaser against another Originator (in such
capacity).
 
9.
REPRESENTATIONS AND WARRANTIES

 
9.1
Representations and warranties

 
Save where otherwise provided, the representations and warranties set out in
this Clause 9 are made to the Purchaser (a) by the Parent for itself and each
other member of the Group which is an Originator and (b) by each Obligor for
itself.
 
9.2
Due incorporation

 
It:
 
 
(a)
is duly incorporated, organised and validly existing under the laws of its
jurisdiction of incorporation; and

 
 
(b)
has the power and authority to carry on its business as it is now being
conducted and to own its property and other assets.

 
9.3
Powers and authority

 
It has the power to enter into and perform, and has taken all necessary actions
to authorise the entry into and performance of, the Facility Documents to which
it is or will be a party and the transactions contemplated by those Facility
Documents.

 
38

--------------------------------------------------------------------------------

 

9.4
Legal validity

 
(a)
Subject to Legal Reservations, each Facility Document to which it is a party is
its legally binding, valid and enforceable obligation.

 
(b)
Subject to Legal Reservations and to the making of appropriate registrations,
filings or notifications of such Security Documents referred to in each such
Security Document, each Security Document to which it is a party creates the
Security Interests which that Security Document purports to create and such
Security Interests are valid and effective.

 
9.5
Non-conflict

 
The entry into and performance by it of, and the transactions contemplated by,
the Facility Documents to which it is or will be party do not and will not:
 
 
(a)
conflict with any law or regulation applicable to it so as to have a Material
Adverse Effect; or

 
 
(b)
conflict with its constitutional documents; or

 
 
(c)
conflict, with any document which is binding upon it or any of its assets breach
to the extent or in a manner that such conflict would have a Material Adverse
Effect.

 
9.6
No default

 
(a)
No Event of Default is outstanding or would result from the entry into, the
performance of, or any transaction contemplated by, any Facility Document.

 
(b)
No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or the satisfaction of any other applicable condition will constitute) a default
or termination event (however described) or an event resulting in an obligation
to create security under any document which is binding on it or any of its
assets.

 
9.7
Authorisations

 
All authorisations required by it (subject to the making of appropriate
registrations, filings or notifications of such Security Documents referred to
in each such Security Document):
 
 
(a)
in connection with the entry into, performance, validity and enforceability of,
and the transactions contemplated by, the Facility Documents have been (or will
at the relevant Start Date be) obtained or effected (as appropriate) and are (or
will at the relevant Start Date be) in full force and effect; and

 
 
(b)
to carry on its business in the ordinary course and in all material respects as
it is being conducted have been obtained or effected (as appropriate) and are in
full force and effect.

 
9.8
Documents

 
(a)
As far as the Parent and the Obligors are aware (having made all due and
necessary enquiries) the documents delivered to the Purchaser by or on behalf of
any Obligor pursuant to Part 1 to Part 6 of Schedule 2 (Conditions Precedent to
the Start Date) are genuine (or, in the case of copy documents, are true,
complete and accurate copies of originals which are genuine), up-to-date and in
full force and effect (or if a copy, the original is up-to-date and in full
force and effect) and have not been amended in any material respect.


 
39

--------------------------------------------------------------------------------

 

(b)
As far as the Parent and the Obligors are aware (having made all due and
necessary enquiries), as at the date of their delivery, the documents delivered
to the Purchaser under this Agreement by or on behalf of any Obligor following
the date of this Agreement are genuine (or, in the case of copy documents, are
true, complete and accurate copies of originals which are genuine), are
up-to-date and in full force and effect (or, if a copy, the original is
up-to-date and in full force and effect) and have not been amended in any
material respect.

 
9.9
Financial statements

 
(a)
The Original Financial Statements:

 
 
(i)
have been prepared in accordance with the Accounting Principles consistently
applied; and

 
 
(ii)
give a true and fair view of (if audited) or fairly present (if unaudited) the
consolidated financial condition and results of operations of the Parent and the
Originators as at and for the Accounting Period ended the date to which they
were drawn up.

 
(b)
As far as the Parent is aware (having made all due and necessary enquiries),
there has been no material adverse change in the assets or consolidated
financial condition of any member of the Parent and the Originators since the
latest date to which any of the Original Financial Statements were drawn up.

 
(c)
Its most recently supplied Accounts:

 
 
(i)
have been prepared in accordance with the Accounting Principles used in
preparing the Original Financial Statements consistently applied; and

 
 
(ii)
give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the Accounting Date to which they were
drawn up, and the consolidated results of its operations for the Accounting
Period for which they were drawn up.

 
9.10
Information

 
(a)
As far as the Parent is aware (having made all due and necessary enquiries), all
written information provided to the Purchaser by or on behalf of any Obligor in
connection with the Facility Documents on or before the date of this Agreement
and not superseded before that date, is accurate and not misleading in any
material respect.

 
(b)
As far as the Parent is aware (having made all due and necessary enquiries), all
written information provided to the Purchaser by or on behalf of any Obligor in
connection with the Facility Documents, or on or before the relevant Start Date
and not superseded before that date, is accurate and not misleading in any
material respect.

 
9.11
Litigation

 
As far as the Parent and the Obligors are aware (having made all due and
necessary enquiries), no litigation, arbitration or administrative proceedings
against any Obligor has been started or, threatened, which are reasonably likely
to be adversely determined, and which, if adversely determined are reasonably
likely to have a Material Adverse Effect.

 
40

--------------------------------------------------------------------------------

 

9.12
Taxes

 
(a)
It is not overdue in the filing of any Tax returns or filings relating to any
material amount of Tax and it is not overdue in the payment of any material
amount of, or in respect of, Tax unless (and only to the extent that):

 
 
(i)
payment of those Taxes is being contested in good faith; and

 
 
(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them; and

 
 
(iii)
failure to pay those Taxes does not have or is not reasonably likely to have, a
Material Adverse Effect.

 
(b)
No claims or investigations by any Tax authority are being or are reasonably
likely to be made or conducted against it which are reasonably likely to result
in a liability of or claim against any Obligor to pay any material amount of, or
in respect of, Tax, unless tax disputes are being contested in good faith.

 
9.13
Assets

 
(a)
It is the sole (if relevant, legal and beneficial) owner of all assets that it
charges or purports to charge under any Security Document.

 
(b)
It is the owner, lessee or licensee (as applicable) of all material assets
necessary to conduct its business as it is being or will be conducted.

 
9.14
Pari passu ranking

 
Its payment obligations under the Facility Documents rank at least pari passu
with all its other unsecured payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.
 
9.15
Stamp duties

 
No stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of incorporation in respect of any Facility Document except any
filing, recording or enrolling or any tax or fee payable in relation to any
Security Document which will be made or paid promptly after the date of the
relevant Security Document or other registration duty or similar tax identified
in the Legal Reservations.
 
9.16
Immunity

 
(a)
The execution by it of each Facility Document constitutes, and the exercise by
it of its rights and performance of its obligations under each Facility Document
will constitute private and commercial acts performed for private and commercial
purposes.

 
(b)
It will not be entitled to claim immunity from suit, execution, attachment or
other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Facility Document.

 
9.17
Insolvency-related matters

 
(a)
No Obligor is subject to any Insolvency Condition.

 
(b)
No Obligor is subject to any Insolvency Proceeding.


 
41

--------------------------------------------------------------------------------

 

(c)
No Insolvency Steps have been commenced in respect of an Obligor.

 
(d)
To the best of the knowledge of each Obligor (having made all due and necessary
enquiries), no party is proposing or threatening to commence any Insolvency
Steps in respect of an Obligor.

 
9.18
Italian Originator Representations

 
(a)
The Italian Originator is subject to direction and co-ordination (attività di
direzione e coordinamento pursuant to article 2497 et seq. of the Italian Civil
Code) of the Parent and has complied with the publicity requirements set out in
article 2497-bis of the Italian Civil Code.

 
(b)
The decision by the Italian Originator to enter into, and perform its
obligations under this Agreement and the other Facility Documents to which it is
or will become a party has been taken under the influence of the direction and
co-ordination activity of the Parent but in the interest of the Italian
Originator and without breaching the principles of the correct corporate and
entrepreneurial management (corretta gestione societaria e imprenditoriale) of,
or otherwise creating unlawful prejudice to, the Italian Originator or its
assets and such decision has been adequately motivated in accordance with
Article 2497-ter of the Italian Civil Code.

 
(c)
To the extent applicable, the Italian Originator has not created any patrimono
destinato ad uno specifico affare nor has incurred any finanziamento destinato
ad uno specifico affare pursuant to article 2447-bis and following of the
Italian Civil Code.

 
(d)
None of the circumstances set out in article 2446 and 2447 or article 2482-bis
and 2482-ter, as applicable of the Italian Civil Code have arisen in respect of
the Italian Originator.

 
9.19
Times for making representations and warranties

 
(a)
Save where otherwise specified, the representations and warranties set out in
this Clause are made by each Obligor on the date of this Agreement and on the
Start Date and by any Additional Originator on the Additional Start Date
applicable to its Facility.

 
(b)
For the avoidance of doubt, the representations and warranties set out in Clause
9.18 (Italian Originator Representations) are made on the Additional Start Date
relating to the Italian Originator.

 
(c)
Each representation and warranty set out in this Clause 9 (except for Clauses
9.6(b) (No default) 9.8(a) (Documents), 9.9(a) and (b) (Financial statements),
9.10(a) (Information) 9.11 (Litigation), 9.12(a) (Taxes), and 9.17
(Insolvency-related matters)) is deemed to be repeated by each Obligor on each
assignment date of the Relevant Debt.

 
(d)
When a representation and warranty is deemed to be repeated, it is deemed to be
made by reference to the circumstances pertaining at the time of repetition.

 
10.
INFORMATION COVENANTS

 
10.1
Financial statements

 
(a)
The Parent must supply to the Purchaser:

 
 
(i)
the audited consolidated financial statements of the Chemtura Corporation Group
for each annual Accounting Period;

 
 
(ii)
the audited financial statements of each Originator for each annual Accounting
Period;


 
42

--------------------------------------------------------------------------------

 

 
(iii)
the unaudited consolidated financial statements of the Chemtura Corporation
Group for each quarterly Accounting Period; and

 
 
(iv)
the unaudited management accounts of each Obligor for each quarterly Accounting
Period.

 
(b)
All Accounts together with the relevant auditors or management reports as the
case may be, must be supplied to the Purchaser as soon as they are available
and, in any case, by no later than the end of the relevant Accounting Period and
in the same form as that required they are to be delivered, prepared and filed
under the applicable law relevant to that entity.

 
(c)
The obligations set out in paragraphs (a)(i) and (a)(iii) of this Clause 10.1
may be satisfied (at the Parent’s discretion):

 
 
(i)
by furnishing the Parent’s (or any direct or indirect Holding Company thereof)
Form 10-K or Form 10-Q, as applicable; or

 
 
(ii)
by furnishing the same financial statements delivered pursuant to the terms of
the Existing Credit Facility Agreement or the Existing Indenture at the time
required pursuant to the Existing Credit Facility Agreement or the Existing
Indenture.

 
10.2
Requirements as to financial statements

 
(a)
Each set of financial statements delivered by the Parent pursuant to Clause 10.1
(Financial statements) shall be certified by an authorised signatory of the
relevant company as giving a true and fair view (if audited) or fairly
representing (if unaudited) its financial condition as at the date as at which
those financial statements were drawn up.

 
(b)
The Parent shall procure that each set of financial statements delivered
pursuant to Clause 10.1 (Financial statements) is prepared using Applicable
Accounting Standards.

 
10.3
Auditors

 
The Parent shall promptly notify the Purchaser upon replacing its Auditors.
 
10.4
Information – miscellaneous

 
The Parent must supply to the Purchaser (to the extent that no such disclosure
shall be made in breach of any legal or regulatory confidentiality obligation
binding upon the Parent):
 
 
(a)
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings against any Obligor which are current, threatened or
pending and which have or, if adversely determined, are reasonably likely to
have a Material Adverse Effect;

 
 
(b)
promptly upon request evidence of the payment of VAT and other Taxes;

 
 
(c)
promptly upon reasonable request, copies of any authorisation required under any
law or regulation required:

 
 
(i)
to enable an Obligor to perform its obligations under any Facility Document; or

 
 
(ii)
for the validity or enforceability of, any Facility Document; or

 
 
(iii)
to enable an Obligor to carry on its business as it is being or will be
conducted;


 
43

--------------------------------------------------------------------------------

 

 
(d)
promptly upon request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
Accounts, budgets or other material provided by any Obligor under this
Agreement) as the Purchaser may reasonably request;

 
 
(e)
promptly upon becoming aware of them, details of any material change in the
nature of (A) any Obligor's business from that carried on as at the Start Date
applicable to its Facility and (B) the Group's business from that carried on as
at the Start Date;

 
 
(f)
promptly upon becoming aware of any Change of Control, a notice of such Change
of Control;

 
 
(g)
on a monthly basis and within 30 days of the end of the relevant Accounting
Period, the account payable aged balance evidencing the amount of its current
Debts and past due Debts for each Originator; and

 
 
(h)
promptly upon becoming aware of any change having a Material Adverse Effect as
to assets or financial condition of any Obligor since the date of the most
recently supplied Accounts, a notice of such change.

 
10.5
Notification of Default and Default Related Matters

 
(a)
Unless the Purchaser has already been so notified by another Obligor, each
Obligor must notify the Purchaser of any Default (and the steps, if any, being
or proposed to be taken to remedy it) or of any event or circumstance (a Default
Related Matter) which would, if it prevailed on a day for repetition of the
Representations, constitute, a breach of any Representations and Warranties set
out under Clause 9 (Representations and Warranties) immediately upon becoming
aware of its occurrence.

 
(b)
Upon request by the Purchaser, if the Purchaser has reasonable grounds to
suspect that a Default or a Default Related Matter has occurred or is
continuing, the Parent must supply to the Purchaser a certificate, signed by two
authorised signatories on its behalf, certifying that no Default or Default
Related Matter has occurred or is continuing or, if a Default or Default Related
Matter is outstanding, specifying the Default or Default Related Matter and the
steps, if any, being or proposed to be taken to remedy it.

 
(c)
Immediately upon the occurrence of an Event of Default and for so long as it is
continuing, each Obligor will procure that (and will give instructions
accordingly to) its Auditors and other accountants will provide (at the
Obligors' expense) to the Purchaser any oral information together with any
report and documents reasonably requested by the Purchaser.

 
10.6
Access and investigations

 
(a)
Subject to paragraph (b) below and at the Purchaser's reasonable request, each
Obligor will allow any one or more representatives of the Purchaser and/or
accountants or other professional advisers appointed by the Purchaser (at the
Parent's expense) to have access during normal business hours to the premises,
assets, books and records of that Obligor.

 
(b)
Any rights granted to the Purchaser under paragraph (a) above shall be exercised
so as not to breach any third party rights (including, but not limited to,
rights of confidentiality, data protection and privacy of information), provided
that the relevant Obligor:

 
 
(i)
demonstrates to the Purchaser that the exercise of such rights would result in
such breach; and


 
44

--------------------------------------------------------------------------------

 

 
(ii)
uses its best endeavours to provide the information requested by the Purchaser
in such manner and form that would not result in such breach.

 
(c)
If:

 
 
(i)
a Default is continuing, or

 
 
(ii)
the Purchaser (acting reasonably) believes or suspects that it is being provided
with false or misleading information from any Obligor,

 
the Purchaser may at any time, appoint (at the expense of the Parent) any
investigative accountant to conduct an investigation of the business and assets
of any Obligor, or for such other purpose in connection with the Facility
Documents that the Purchaser may reasonably specify.  The Purchaser will not be
required to disclose any of the information, statements or conclusions provided
to it by such investigative accountant.
 
(d)
The Originators must reimburse to the Purchaser any reasonably incurred costs in
relation to the investigations described in paragraph (a) above, up to the
maximum amount of 2.500 Euros (excluding taxes and disbursements) per annum and
per Originator.

 
10.7
Know your customer requirements

 
Each Obligor must promptly on the request of the Purchaser from time to time
supply to it any documentation or other evidence which is reasonably requested
by it to enable it to carry out and be satisfied with the results of all
applicable know your customer requirements.
 
10.8
Price sensitive information

 
Notwithstanding any other provision in the Facility Documents (including but not
limited to this Clauses 10.1 to 10.7 (inclusive)), the Parent, the Originators
and any other member of the Chemtura Corporation Group shall not be required to
deliver any information other than any information related to Transferred Debt
(including but not limited to any Accounts or financial statements pursuant to
Clause 10.1) that the Parent in its sole discretion understands to be
unpublished price-sensitive or inside-information or any other information which
if known to the public it would be likely to have an effect on the price of
securities issued by any member of the Chemtura Corporation Group that are
publicly traded.
 
10.9
Cross-default

 
The Parent shall promptly inform the Purchaser as soon as any Financial
Indebtedness of any member of the Group arising under an agreement entered into
with the Purchaser or any of its Affiliates is not paid when due nor within any
originally applicable grace period.
 
10.10
Requirements as to bank accounts

 
At least once a year, during the investigations of business performed by the
Purchaser pursuant to Clause 10.6, or at any other time upon request, each
Originator must supply to the Purchaser an up-to-date list of all credit
institutions in the books of which a bank account is opened.

 
45

--------------------------------------------------------------------------------

 

11.
GENERAL COVENANTS

 
11.1
General

 
Each Obligor will be bound by the covenants set out in this clause 11 in respect
of itself.  The Parent will procure the performance of the covenants set out in
this clause 11 by any Obligor.  Each other Obligor will procure the performance
of the covenants set out in this clause 11 by any other Obligor which is its
Subsidiary.
 
11.2
Authorisations

 
Each Obligor will promptly:
 
 
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 
 
(b)
supply certified copies to the Purchaser of,

 
any authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to:
 
 
(c)
perform its obligations under the Facility Documents; and

 
 
(d)
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Facility Document; and

 
 
(e)
carry on its business in the ordinary course in all material respects.

 
11.3
Compliance with laws

 
Each Obligor will comply with all laws and regulations to which it may be
subject, if the failure to do so is reasonably likely to have a Material Adverse
Effect.
 
11.4
Negative pledge

 
(a)
Except as provided under the Security Documents, no Obligor may create or allow
to exist any Security Interest on:

 
 
(i)
any of its Debts; or

 
 
(ii)
any of its assets which are subject to a Security Document.

 
(b)
Without prejudice to paragraph (a), each Obligor must, promptly upon the
granting of any Security Interest, give notice to the Purchaser of such Security
Interest if, as a result of such granting, the aggregate value of the assets of
the Group which are being subject to any Security Interests exceeds 50,000,000
Euros.

 
11.5
Mergers

 
Save for Permitted Reorganisations, no Obligor may enter into any amalgamation,
demerger, merger, consolidation or reconstruction without the prior consent of
the Purchaser acting reasonably.

 
46

--------------------------------------------------------------------------------

 

11.6
Debts

 
No Originator will, in respect of the Debts:
 
 
(a)
enter into or permit to be continuing any arrangement prejudicial to the
Purchaser's outright unencumbered ownership of any such Debts;

 
 
(b)
waive or release any security interest or guarantee from time to time granted
with respect to such Debt (whether or not attached to it as accessory);

 
 
(c)
terminate or waive any Originator's rights under any agreement with a Debtor
evidencing or governing such Debt;

 
 
(d)
otherwise take any action which may materially and adversely affect any right of
the Purchaser under such Debt;

 
 
(e)
(other than under the relevant Receivables Purchase Agreement) dispose of such
Debt or enter into any agreement for the factoring, charging, declaring in trust
or discounting of Debts (whether or not on recourse terms).

 
11.7
Centre of Main Interests

 
No Obligor will cause or allow its Centre of Main Interests to be in or maintain
an establishment in any jurisdiction other than the jurisdiction of
incorporation.
 
11.8
Administrative procedures and Electronic Data

 
(a)
Each Obligor will:

 
 
(i)
make suitable contingency arrangements to cover information technology system,
communication or operating failures that would prevent or adversely affect its
ability to provide Electronic Data to the Purchaser;

 
 
(ii)
use its reasonable efforts to ensure that all Electronic Data provided by it is
correct, complete, duly authorised and not misleading;

 
 
(iii)
notify the Purchaser forthwith if it becomes aware or suspects that there has
occurred any failure or delay in accessing any Electronic Data, any error in or
affecting the provision of any Electronic Data or any programming error or
defect that may have caused corruption of any Electronic Data, and to co-operate
with the Purchaser in trying to remedy the same; and

 
 
(iv)
comply with any and all reasonable requirements and directions that the
Purchaser (acting reasonably)  may give to such Obligor from time to time in
connection with Electronic Data.

 
(b)
Each Obligor will, and the Parent will procure that each Originator will,
satisfy the requirements of the Purchaser's Administrative Procedures for the
day to day efficient working of the Facility Documents.

 
11.9
Non-Disclosure

 
No Obligor (other than (i) the Swiss Originator whenever the Purchaser in its
sole discretion deems it necessary for the safeguard of its rights under the
Facility Documents as provided for in the Facility Documents to which the Swiss
Originator is a party and (ii) any Additional Obligor according to the relevant
Obligor Accession Deed) will disclose to any Debtor the existence of any
non-recourse liability of the Purchaser without the prior consent of the
Purchaser.

 
47

--------------------------------------------------------------------------------

 

11.10
Change of business

 
No substantial change shall be made to the general nature of the business of the
Obligors taken as a whole and any Originator from that carried on by the Group
at the Initial Start Date.
 
11.11
Maintain Insurances

 
Insurances will be maintained by or for each Obligor in respect of such risks,
perils and contingencies and in such amounts and on such terms as would be
maintained by reasonably prudent persons carrying on the same class of business
as that carried on by the Obligors save where failure to do so would not cause a
Material Adverse Effect.
 
11.12
Taxes

 
Each Obligor will duly and timely file any tax return and make any filings and
pay all Taxes due and payable (or, where payments of Tax must be made by
reference to estimated amounts, such estimated Tax (calculated in good faith) as
due and payable for the relevant period), unless (and only to the extent that):
 
 
(a)
payment of those Taxes is being contested in good faith; and

 
 
(b)
adequate reserves are being maintained for those Taxes and the costs required to
contest them; and

 
 
(c)
failure to pay those Taxes does not have or is not reasonably likely to have, a
Material Adverse Effect.

 
11.13
Segregation of assets or revenues under the Italian Civil Code

 
As from the Additional Start Date relating to the Italian Originator and to the
extent applicable, the Italian Originator may not segregate assets or revenues
for the purpose of Article 2447-bis, letter (a) or letter (b), of the Italian
Civil Code, by creating any patrimono destinato ad uno specifico affare or
incurring any finanziamento destinato ad uno specifico affare.
 
12.
DEFAULT

 
12.1
Events of Default

 
Each of the events set out in Clauses 12.2 (Non-payment) to 12.11 (Minimum share
capital requirements in respect of the Italian Originator) is an Event of
Default.
 
12.2
Non-payment

 
An Obligor does not pay on the due date any amount payable by it under the
Facility Documents in the manner required under the Facility Documents, unless
the non-payment is caused by technical or administrative error and is remedied
within three Business Days of the due date.
 
12.3
Breach of other obligations

 
(a)
An Obligor does not comply with any term of Clause 10 (Information Covenants).

 
(b)
An Obligor does not comply with any term of the Facility Documents (other than
any term referred to in Clause 12.2 (Non-payment), in Clause 13 (Agency under
the Receivables Purchase Agreements), and in paragraph (a) above), unless the
non-compliance:


 
48

--------------------------------------------------------------------------------

 

 
(i)
is capable of remedy; and

 
 
(ii)
is remedied within eight (8) Business Days of the earlier of the Purchaser
giving notice of the breach to the Parent and any Obligor becoming aware of the
non-compliance (for which purpose an Obligor will be deemed to be aware of any
non-compliance disclosed in the Electronic Data made available to it by the
Purchaser).

 
12.4
Misrepresentation

 
Subject to clause 8 of the relevant Receivables Purchase Agreement, a
representation or warranty (including in relation to the Relevant Debts, where
such misrepresentation relates to at least 2% of the Relevant Debts) made or
deemed to be repeated by an Obligor in any Facility Document or in any document
delivered by or on behalf of any Obligor under any Facility Document is
incorrect or misleading in any material respect when made or deemed to be
repeated and if capable of remedy, is not remedied within eight (8) Business
Days of the earlier of the Purchaser giving notice of the breach to the Parent
and any Originator becoming aware of such breach.
 
12.5
Cross-acceleration

 
(a)
Any Financial Indebtedness, of an amount of at least 1,000,000 Euros, of any
member of the Group is declared to be or otherwise becomes due and payable prior
to its specified maturity as a result of an event of default (however
described).

 
(b)
Any commitment for any Financial Indebtedness, of an amount of at least
1,000,000 Euros, of any member of the Group is cancelled or suspended by a
creditor of any member of the Group as a result of an event of default (however
described).

 
(c)
Any creditor of any member of the Group declares any Financial Indebtedness, of
an amount of at least 1,000,000 Euros, of any member of the Group due and
payable prior to its specified maturity as a result of an event of default
(however described).

 
12.6
Insolvency

 
(a)
Any Obligor is or becomes subject to an Insolvency Condition.

 
(b)
Any Obligor is or becomes subject to any Insolvency Proceeding.

 
(c)
Any Insolvency Step has been commenced in respect of any Obligor.

 
12.7
Cessation of business

 
Any Obligor suspends or ceases to carry on (or threatens in writing to suspend
or cease, to carry on) all or a material part of its business.
 
12.8
Facility Documents

 
(a)
It is or becomes unlawful for any Obligor to perform any of its material
obligations under the Facility Documents.

 
(b)
An Obligor repudiates or rescinds a Facility Document or evidences in writing an
intention to repudiate or rescind a Facility Document.


 
49

--------------------------------------------------------------------------------

 

(c)
Any provision of the Facility Documents ceases to be in full force and effect or
ceases to constitute the legal, valid and binding obligation of any party to it,
or, in the case of any Security Document, fails to provide effective perfected
security in favour of the Purchaser over the assets over which a Security
Interest is intended to be given by that Security Document except as permitted
hereunder;

 
12.9
Material adverse event

 
An event or series of events occurs which has or is reasonably likely to be
materially adverse to:
 
 
(a)
the cash management system of any Originator or of any member of the Group;

 
 
(b)
the ability of any Originator acting as Servicer to comply with its obligations
under Clause 13 (Agency under the Receivables Purchase Agreements), including
but not limited to, the collection of payments under the Transferred Debts into
the Collection Account and the payment of the balance of such Collection Account
on a daily basis to the Purchaser.

 
12.10
Legal Proceedings

 
Any litigation, arbitration, administrative, governmental, regulatory or other
investigation, proceeding or dispute is commenced against an Obligor or its
assets which would have a Material Adverse Effect.
 
12.11
Minimum share capital requirements in respect of the Italian Originator

 
As from the Additional Start Date relating to the Italian Originator, the
occurrence of the circumstances set forth in Article 2447, or 2482-ter, as
applicable, of the Italian Civil Code in relation to the Italian Originator.
 
12.12
Consequences of Default and Events Of Default

 
(a)
Upon the occurrence of a Default, while any applicable cure period is running
and in any case before such Default becomes an Event of Default, the Originator
in respect of which such Default has occurred shall be entitled to purchase back
all outstanding Transferred Debts previously assigned by it to the Purchaser in
accordance with the relevant provisions of the relevant Receivables Purchase
Agreement. Upon such repurchase, the Facility made to the relevant Originator
shall be immediately cancelled, the relevant Receivables Purchase Agreement
shall be terminated and no Event of Default shall occur.

 
(b)
If an Event of Default has occurred and is continuing and while the same has not
been remedied or waived the Purchaser may, with notice to the Parent and, as
applicable, any relevant Originator, do any or all of the following in respect
of the Facilities:

 
 
(i)
declare that an Event of Default has occurred;

 
 
(ii)
terminate all or any part of a Receivables Purchase Agreement;

 
 
(iii)
declare that all or part of any amounts outstanding under the Facility Documents
are:

 
 
(A)
immediately due and payable; and/or

 
 
(B)
payable on demand by it;

 
 
(iv)
appoint any investigative accountant to conduct investigations in accordance
with clause 10.6 (Access and investigations);


 
50

--------------------------------------------------------------------------------

 

 
(v)
cancel the appointment of any Originator as Servicer under the Facilities to
collect Debts and manage Debtors' accounts;

 
 
(vi)
charge to the relevant Originator a monitoring fee of euro 15 plus applicable
VAT per Transferred Debts (to be payable monthly by way of an increase in the
rate of Factoring Commission under all Receivables Purchase Agreements);

 
 
(vii)
(subject to the terms of the relevant Receivables Purchase Agreements and to,
the extent such combination relates to accounts of different Originators, to the
operation of Clause 8 (Guarantee and Indemnity)) combine all the accounts that
it maintains in respect of each Originator;

 
 
(viii)
require each Originator to pay to it immediately:

 
 
(A)
any debit balance on any account or accounts or any combined accounts maintained
by the Purchaser; and

 
 
(B)
any discount, commission, service or other charges and any fees, charges, costs
and expenses accrued but not yet debited; and

 
 
(C)
take all such other action to which it may be entitled under the relevant
Facility Document (including under the Security Documents).

 
13.
AGENCY UNDER THE RECEIVABLES PURCHASE AGREEMENTS

 
13.1
Undisclosed Agency of the Servicers

 
(a)
Each Originator shall, for as long as it is a Servicer of the Transferred Debts
in accordance with clause 11 (Collection Agency) of the relevant Receivables
Purchase Agreement, act as an agent (mandataire) of the Purchaser for the
purpose of exercising of any rights that the Purchaser may have under the clause
13.3 (Retention of title) of the relevant Receivables Purchase Agreement.

 
(b)
As a result of its appointment as Servicer under each relevant Receivables
Purchase Agreement, each Originator, without prejudice to the other terms of
this Agreement and the other Facility Documents, shall have the following
responsibilities in relation to any Debts or Debtors (unless its appointment is
terminated under Clause 13.3 (Cancellation of Agency)):

 
 
(i)
without prejudice to the right of the Purchaser, as the purchaser of the Debts,
to collect and enforce payment of them in whatever way it sees fit, each
Servicer must, at its own expense, collect Debts and manage Debtors' accounts
for the Purchaser as the Purchaser's undisclosed agent; such Servicer may not be
the Purchaser's agent for any other purpose;

 
 
(ii)
each Servicer must ensure that all Debts are promptly and correctly recorded in
its Accounting Records including recording in an undisputable manner that Debts
have been sold to the Purchaser;  the Purchaser shall not be responsible in any
way for ensuring that any Servicer complies with this obligation;

 
 
(iii)
at any time after a Default has occurred, the Purchaser may carry out such Debt
verification process as it sees fit (including through any party nominated by
it).  In any such case, the relevant Servicer will provide the Purchaser or such
party with every assistance required by it for such purpose and hereby
authorises the Purchaser to disclose its identity if required to do so by law or
at the request of any Debtor;


 
51

--------------------------------------------------------------------------------

 

 
(iv)
each Servicer must act promptly and efficiently when carrying out its duties as
agent of the Purchaser and, in any event in accordance with any reasonable
instructions given to it by the Purchaser; and

 
 
(v)
each Servicer must (A) use its best efforts to ensure that the Debtors pay the
Transferred Debts into a Collection Account, (B) transfer to the Collection
Account by no later than one (1) Business Day following their receipt all
amounts not directly credited to the Collection Account by any Debtor (including
as a result of a payment by check or otherwise) and (C) pay to the Purchaser an
amount equal to the then outstanding credit balance of its Collection Account in
accordance with the relevant Receivables Purchase Agreements and

 
 
(vi)
carry out such other services and duties as specified in each applicable
Receivables Purchase Agreement.

 
(c)
The Parent will procure that each Servicer will satisfy such obligations under
this Clause 13.1 and each relevant Receivables Purchase Agreement.

 
13.2
Agency of an Additional Originator

 
Notwithstanding the provisions of Clause 13.1 (Undisclosed Agency of the
Servicers) above, the terms and conditions applicable to agency of any
Additional Originator as Servicer shall be set out in the relevant Receivables
Purchase Agreement.
 
13.3
Cancellation of Agency

 
(a)
The Purchaser may vary or cancel the terms of the Servicer's agency as the
Purchaser sees fit at any time upon the Purchaser giving notice to the Servicer:

 
 
(i)
while an Event of Default is continuing;

 
 
(ii)
that the Servicer is not satisfying its obligations under Clause 13.1
(Undisclosed Agency of the Servicers) and such dissatisfactions, if capable of
remedy, are not remedied with eight (8) Business Days of the Purchaser giving
such notice;

 
 
(iii)
that, in its reasonable opinion, it is dissatisfied with the cash management
system of a Servicer or the conduct of its agency, and has given the Servicer
eight (8) Business Days notice of such dissatisfaction and after the expiry of
such period remains dissatisfied with the remedial action taken or proposed to
be taken by the Servicer;

 
 
(iv)
that, based on the ledgers and documents of any Servicer, any of the following
events has occured:

 
 
(A)
the percentage of Transferred Debts originated by such Servicer which is overdue
by more than 60 days for three consecutive months is in excess of 15% of the
outstanding amount of Transferred Debts for those three (3) consecutive months;

 
 
(B)
the Dilution Percentage of such Servicer is in excess of 10% of the turnover of
Transferred Debts for three consecutive months;

 
 
(C)
absence of credit movements for ten (10) consecutive Business Days or a
significant shortfall (a Significant Shortfall) in credit movements noted in any
Collection Account; for the purpose of this Clause, a Significant Shortfall
occurs when during a given monthly period the credit movements noted in any
Collection Account represent:


 
52

--------------------------------------------------------------------------------

 

 
I.
in respect of the Swiss Originator, less than 40% of,

 
 
II.
in respect of each of the French Originator, the English Originator, the German
Originator, the Italian Originator and any other Additional Originator, less
than 25% of,

 
the credit movements expected to be noted on the relevant Collection Account for
the contemplated monthly period, as calculated by the Purchaser on the basis of
the relevant Invoice Reports (as defined in the relevant Receivable Purchase
Agreement), provided that the Purchaser will only exercise its rights to cancel
such Originator’s agency in case of a Significant Shortfall if after having
notified the relevant Originator that a Significant Shortfall has occurred the
relevant Originator has not, within eight (8) Business Days of such notice,
provided evidence satisfactory to the Purchaser (acting reasonably) that such
Significant Shortfall is due to exceptional circumstances that have been
satisfactorily resolved and will not adversely affect the rights of the
Purchaser under the Facility Documents; or
 
 
(D)
upon material non-compliance by the Servicer with its own Credit and Collection
Procedures and such material non-compliance, if capable of remedy, is not
remedied by the Servicer within eight (8) Business Days of the earlier of the
Purchaser giving notice of such material non-compliance and any Servicer
becoming aware of such material non-compliance.

 
(b)
If the Purchaser cancels a Servicer's agency in accordance with paragraph (a) of
this Clause 13.3 the Purchaser will be entitled to give notice (in such form as
it decides) to such Servicer and to each Debtor that the Purchaser is the owner
of all such Servicer's present and future Debts together with payment
directions.

 
(c)
After cancellation of a Servicer's agency to administer accounts or collect
Debts:

 
 
(i)
such Servicer must not claim to be or hold itself out as the Purchaser's agent;

 
 
(ii)
the Purchaser will have the sole right to collect and enforce payment of all
Debts in whatever way it sees fit.  Such Servicer will nevertheless at all times
fully co-operate with the Purchaser and, as it may direct, help the Purchaser to
collect Debts;

 
 
(iii)
if the Purchaser has not already given notice to each Debtor that it is the
owner of all present and future Debts in accordance with paragraph (b) above,
such Servicer must immediately give each Debtor notice to such effect (using
wording provided by the Purchaser) and such action may also be taken by the
Purchaser, in each case together with payment directions;

 
 
(iv)
such Servicer must immediately send the Purchaser its Accounting Records
relating to Debts;

 
 
(v)
the Purchaser, or any party nominated by it, will maintain such Servicer's
Debtors' accounts and may contact Debtors in the Purchaser's name (by itself or
through an agent) in relation to all matters concerning the Debts including Debt
verification;

 
 
(vi)
such Servicer must give all assistance to the Purchaser to direct the Debtors to
pay all their Debts to the Purchaser or as it directs; the Purchaser will
undertake the procedures for collection of Debts, including the payment of Debts
to the Purchaser rather than to such Servicer;


 
53

--------------------------------------------------------------------------------

 

 
(vii)
the Purchaser may start, defend or compromise any legal proceedings and such
Servicer will be bound by its actions and decisions; the proceedings may be in
the Purchaser's name or such Servicer's name.  Such Servicer will give the
Purchaser all assistance the Purchaser may ask for in reviewing such Servicer's
records and gathering evidence and will make sure to the extent possible that
those witnesses the Purchaser needs who are employees or officers of such
Servicer will attend court; the Purchaser may use an alternative dispute
resolution procedure such as mediation or arbitration on terms that it alone
decides are appropriate; and

 
 
(viii)
charge to the relevant Originator a monitoring fee of euro 15 plus applicable
VAT per Transferred Debts (to be payable monthly by way of an increase in the
rate of Factoring Commission under all Receivables Purchase Agreements); and/or

 
(d)
Occurrence of any event listed in Clause 13.3(a) above will entitle the
Purchaser to terminate a Facility in accordance with Clause 15.1(Termination).

 
13.4
Disclosure

 
(a)
Paragraph (b) below shall apply:

 
 
(i)
to the Debts originated by the Originators (other than the Italian Originator)
if, in accordance with Clause 13.3 (Cancellation of Agency) the Purchaser
determines, in relation to any Debts and Debtors, that all or part of the
Facilities are to be operated on a disclosed basis under the terms of this
Agreement; and

 
 
(ii)
as from the Additional Start Date relating to the Italian Originator to the
Debts originated by the Italian Originator.

 
(b)
In the cases referred to in paragraph (a), the following provisions shall apply:

 
 
(i)
the Purchaser shall be entitled at any time to notify the relevant Debtors in
accordance with the provisions of the relevant Receivables Purchase Agreement;

 
 
(ii)
on each invoice and statement of account a notice of the transfer of each such
Debt to the Purchaser (using the language provided by the Purchaser) must appear
together with instructions to pay to the Purchaser or as it may direct;

 
 
(iii)
the Purchaser may at any time, if it has not already done so, require the
relevant Originator to deliver to it original invoices and statements and
provide to it the information contained in any credit notes in order to allow
the Purchaser to forward them on to such Debtors at such Servicer's expense;

 
 
(iv)
the agency in Clause 13.1(b)(i) shall be a disclosed agency and Clause 14.1
(Accounts) shall no longer apply;

 
 
(v)
the relevant Servicer will not instruct any lawyer generally to act in the
conduct of legal proceedings relating to such Debts without the Purchaser's
prior approval.

 
13.5
Adequacy of Servicer's administrative structure

 
Each Servicer represents that it possesses and undertakes that it will maintain
a sufficiently adequate administrative structure and methods for the management
of its Debts similar to those currently in place.

 
54

--------------------------------------------------------------------------------

 

14.
EVIDENCE AND CALCULATIONS

 
14.1
Accounts

 
Accounts maintained by the Purchaser in connection with this Agreement are prima
facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
 
14.2
Certificates and determinations

 
Any certification or determination by the Purchaser of a rate or amount under
the Facility Documents will, in the absence of manifest error, be conclusive
evidence of the matters to which it relates.
 
14.3
Calculations

 
Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.
 
15.
DURATION - TERMINATION

 
15.1
Termination

 
(a)
Each Facility is granted for an indefinite period of time.

 
(b)
Notwithstanding any provision to the contrary, but without prejudice to the
other rights of the Purchaser under the Facility Documents, each of the
Purchaser and the Parent (for and on behalf of any Originator) will be entitled
to terminate a Facility at any time, provided that:

 
 
(i)
a Voluntary Termination Notice is delivered to the Purchaser or the Parent (for
and on behalf of any relevant Originator), as applicable, setting out the
proposed effective date of such termination of any such Facility; and

 
 
(ii)
such proposed effective date for such termination does not fall before the
expiry of a 180-day period from the delivery of the Voluntary Termination
Notice, or in case of the termination by the Purchaser following the occurrence
of the event set out in clause 10.9 (Cross-default) or in case of the
termination pursuant to relevant provisions of Clause 13 (Agency under the
Receivables Purchase Agreements) before the expiry of a 90-day period from the
delivery of the Voluntary Termination Notice.

 
(c)
Upon the termination of a Facility in accordance with this Agreement the
corresponding Receivables Purchase Agreement shall be cancelled in accordance
with its terms.

 
(d)
This Agreement shall terminate on the Discharge Date.

 
15.2
Preservation of rights

 
(a)
Notwithstanding anything to the contrary, this Agreement shall remain in full
force and effect and, unless otherwise expressly agreed, will remain binding
upon the Obligors until the Discharge Date.

 
(b)
Except where otherwise provided for in the Facility Documents, the termination
of this Agreement or a Receivables Purchase Agreement shall not affect the
rights and obligations of either party in relation to any Debts which are in
existence on the date of termination and such rights and obligations shall
remain in full force and effect until the Discharge Date.


 
55

--------------------------------------------------------------------------------

 

16.
EFFECTIVE GLOBAL RATE

 
For the purpose of Articles L.313-1, L.313-2, R.313-1 and R.313-1-1of the French
Consumer Code (Code de la Consommation), each Originator acknowledges that:
 
 
(a)
by virtue of certain characteristics of this Agreement (including the variable
interest rate applicable to the Applicable Rate), the taux effectif global
cannot be calculated on the date of this Agreement, but that an indicative
calculation of the taux effectif global, based on assumptions as to the taux de
période and the durée de période, will be set out in a letter given by the
Purchaser to each Originator on the date hereof; and

 
 
(b)
that letter forms part of this Agreement.

 
17.
FEES, ITALIAN USURY LAW

 
17.1
Arrangement fee

 
The Parent must pay (or procure that there is paid) to the Purchaser an
arrangement fee in the amount and at the time agreed in, and in accordance with
the terms of, the Fee Letter.
 
17.2
Funding Commission and Factoring Commission

 
(a)
The Funding Commission and the Factoring Commission shall be payable by each
Originator in the manner set out in the relevant Receivables Purchase
Agreements.

 
(b)
The total amount of the Factoring Commission paid by all Originators shall be at
least €450,000 per year.  On each anniversary date of the Start Date, the
Purchaser will calculate the total amount of the Factoring Commission paid by
the relevant Originator during the year.  Should this amount be less than
€450,000, the Purchaser may, by notice to all Originators, require them to pay
the difference by debiting the Current Account.

 
17.3
Italian Usury Law

 
Notwithstanding any other provision of this Agreement, if at any time, as from
the Additional Start Date relating to the Italian Originator, the rate of any
interest and/or the amount of the commissions payable by the Italian Originator
in respect of the Italian Facility made available to it exceeds the maximum rate
of interest permitted by Italian Law No. 108 of 7 March 1996 as amended,
implemented or supplemented from time to time (the Italian Usury Legislation),
then the rate of interest payable by the Italian Originator in respect of the
Italian Facility shall be capped, for the shortest possible period, at the
maximum rate permitted under the Italian Usury Legislation.
 
18.
INDEMNITIES

 
18.1
Currency indemnity

 
(a)
Each Obligor must, as an independent obligation, indemnify the Purchaser against
any loss or liability which the Purchaser incurs as a consequence of:

 
 
(i)
the Purchaser receiving an amount including from that Obligor, Debtor or third
party (including under any Credit Insurance) in respect of that Obligor's
liability under the Facility Documents or an amount due under a Debt; or

 
 
(ii)
that liability being converted into a claim, proof, judgment or order,


 
56

--------------------------------------------------------------------------------

 

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Facility Document.
 
(b)
Unless otherwise required by law, each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Facility Documents in a currency
other than that in which it is expressed to be payable.

 
18.2
Other indemnities

 
(a)
The Parent must indemnify the Purchaser against any loss or liability which the
Purchaser reasonably incurs as a consequence of:

 
 
(i)
the occurrence of any Default;

 
 
(ii)
any failure by an Obligor to pay any amount due under a Facility Document on its
due date;

 
 
(iii)
protecting or enforcing a Security Interest or guarantees from any person,
including a receiver or administrator;

 
 
(iv)
the Purchaser's reliance on information in accordance with Clause 27.5
(Authority to act);

 
 
(v)
Funding which is prematurely repaid or prepaid, or making arrangements to Fund
and such Funding is not utilised, under any Facility Document, provided the
amount of loss or expense shall be reduced by the amount the Purchaser would
have received if it placed an amount equal to the sum of Funding received or
retained on deposit with a leading bank in the relevant interbank market for a
period starting on the day following receipt or recovery or retention of that
amount and ending on the last day of when the monies would have otherwise have
been recovered or received;

 
 
(vi)
the Purchaser investigating any event which it reasonably believes to be a
Default.

 
(b)
The Parent must indemnify the Purchaser against any loss or liability which the
Purchaser reasonably incurs as a result of its dealing with disputes by Debtors
or any matters arising out of any such disputes, provided that such cost or
liability are incurred by the Purchaser for disputes the Purchaser is permitted
to deal with under the Facility Documents.

 
19.
COSTS AND EXPENSES

 
19.1
General

 
(a)
The Parent must pay to the Purchaser the amount of all reasonable and documented
costs and expenses (including but not limited to the costs and expenses of legal
advisers and auditors (in each case subject to the relevant caps and the terms
of any separate fee arrangements, as applicable) and (if applicable) all
notarial costs) reasonably incurred by it or any of its Affiliates, including,
without limitation, costs and expenses incurred by it or any of its Affiliates
in connection with:

 
 
(i)
subject to any fee arrangement entered into before the date of this agreement,
the negotiation, preparation, printing, execution and perfection of any Facility
Document and other documents contemplated thereby executed after the date of
this Agreement;

 
 
(ii)
the enforcement or the preservation of any rights under any Facility Document;

 
 
(iii)
any amendment, assignment, waiver or consent made or granted in connection with
the Facility Documents;


 
57

--------------------------------------------------------------------------------

 

 
(iv)
any other matter not of an ordinary administrative nature arising out of or in
connection with any Facility Document.

 
19.2
Credit Insurance

 
(a)
The Parent must pay to the Purchaser on demand the amount of all documented
costs and expenses (including but not limited to any insurance premium) incurred
by it or any of its Affiliates, in connection with the entry into and
performance or maintenance of the Credit Insurance with the Purchaser.

 
(b)
Subject to the payment in full of any amount (including the minimum annual
premium) due under the relevant ongoing Credit Insurance, the Parent may, at any
time, before the expiry date of any ongoing Credit Insurance, notify the
Purchaser to have the Purchaser entering into a substitute Credit Insurance with
a substitute Credit Insurer. The Purchaser should promptly enter into such
substitute Credit Insurance provided that:

 
 
(i)
the proposed Credit Insurer is an Approved Credit Insurer; and

 
 
(ii)
the proposed credit insurance is on terms (including as to right of
indemnification) substantially equivalent than those of any ongoing Credit
Insurance.

 
20.
AMENDMENTS AND WAIVERS

 
20.1
Procedure

 
Any term of a Facility Document may be amended or waived with the agreement in
writing of the parties thereto; this includes any amendment or waiver of this
Agreement.
 
20.2
Change of currency

 
If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Facility Documents will be amended to the extent the
Purchaser (after consultation with the Parent) determines are necessary to
reflect the change.
 
20.3
Waivers and remedies cumulative

 
(a)
The rights of the Purchaser under the Facility Documents:

 
 
(i)
may be exercised as often as necessary;

 
 
(ii)
are cumulative and not exclusive of its rights under the general law; and

 
 
(iii)
may be waived only in writing and specifically.

 
(b)
Delay in exercising or non-exercise of any right is not a waiver of that right.

 
21.
CHANGES TO THE PARTIES

 
21.1
Assignments and transfers by Obligors

 
No Obligor may assign or transfer any of its rights and obligations under the
Facility Documents without the prior written consent of the Purchaser. The
Purchaser will be deemed to have given its consent twenty (20) Business Days
after the Purchaser is given notice (delivered by e-mail and confirmed by a
registered letter with acknowledgement of receipt in accordance with Clause 27
(Notices)) of the request unless it is expressly refused by the Purchaser within
that time.

 
58

--------------------------------------------------------------------------------

 

21.2
Costs resulting from change of Obligor

 
Any duly justified costs, charges or expenses (including legal expenses)
reasonably incurred by the Purchaser by reason of or in connection with the
transfer or assignment by an Obligor of any of its rights and obligations in any
of the Facility Documents shall be for the sole account of the relevant Obligor,
including the cost of preparing any documentation to be entered into by the
relevant Obligor to give effect to or otherwise facilitate such transfer or
assignment.
 
21.3
Assignments and transfers by the Purchaser

 
(a)
A Purchaser (the Existing Purchaser) may at any time, subject to the following
provisions of this sub-clause, assign or transfer any of its rights and
obligations under this Agreement to any other person (the New Purchaser).

 
(b)
The consent of the Parent (for the account of the Obligors) is required for any
assignment or transfer by an Existing Purchaser unless the New Purchaser is:

 
 
(i)
an Affiliate of the Existing Purchaser; or

 
 
(ii)
a trust, fund or other entity which is regularly engaged in or established for
the purpose of making, purchasing or investing in loans, securities, receivables
or other financial assets as part of a securitisation arranged by the Existing
Purchaser (a Securitisation Vehicle).

 
Notwithstanding the above, no assignment or transfer, in relation to a
Utilisation by the French Originator may be effected to a New Purchaser
incorporated, domiciled, established or acting through a Facility Office
situated in a Non-Cooperative Jurisdiction without the prior consent of the
Parent.
 
(c)
The consent of the Parent must not be unreasonably withheld or delayed.  The
Parent will be deemed to have given its consent twenty (20) Business Days after
the Parent is given notice of the request unless it is expressly refused by the
Parent within that time.

 
(d)
In case of transfer of all or part of its rights and/or obligations under this
Agreement, each Existing Purchaser shall also transfer to the New Purchaser all
or part, as applicable, of its rights and/or obligations under the relevant
Receivables Purchase Agreement in accordance with the provisions set out in each
Receivables Purchase Agreement.

 
(e)
Any assignment or transfer under this Clause will not result in any costs and
will not increase the obligations of the Obligors.

 
(f)
If:

 
 
(i)
a Purchaser assigns or transfers any of its rights or obligations under the
Facility Documents or changes its Facility Office; and

 
 
(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New
Purchaser or Purchaser acting through its new Facility Office under Clauses
5.1(Tax gross-up), 5.2(Tax indemnity) or 6 (Increased Costs),


 
59

--------------------------------------------------------------------------------

 

then the New Purchaser or Purchaser acting through its new Facility Office will
only be entitled to receive payment under those Clauses to the same extent as
the Existing Purchaser or Purchaser acting through previous Facility Office
would have been if the assignment, transfer or change had not occurred.
 
(g)
An assignment of rights and obligations under this Clause 21.3 will only be
effective if, at the cost of the New Purchaser, the assignment is notified to
the Obligors by bailiff (huissier) in accordance with the provisions of article
1690 of the French Civil Code.  On the transfer becoming effective in this
manner the Existing Purchaser will be released from its obligations under this
Agreement to the extent that they are transferred to the New Purchaser.

 
(h)
The Purchaser may sub-participate or subcontract its obligations under this
Agreement.

 
(i)
For the purposes of article 1278 et seq. of the French Civil Code, the Security
Documents and the obligations of each Guarantor under this Agreement will
continue in full force and effect for the benefit of the then Purchaser
following any novation under this Clause.  A novation under this Clause is a
novation (novation) within the meaning of article 1271 et seq. of the French
Civil Code.

 
(j)
Subject to any provision of this Clause 21.3, the Purchaser may at any time,
assign or transfer all or any of the Transferred Debts.

 
21.4
Additional Obligor

 
(a)
The Parent may request that the Italian Originator or any other of its
Subsidiaries becomes an Additional Originator and an Additional Guarantor.  The
Italian Originator or any such Subsidiary becoming an Additional Originator
shall become an Additional Guarantor.

 
(b)
Upon receipt of such request:

 
 
(i)
if such request relates to the accession of the Italian Originator, subject to
the provisions of paragraphs (c) to (e) below and of Clause 3 (Conditions
Precedent) the Purchaser will accept the accession of the Italian Originator
provided that such accession occurs at the latest on the Start Longstop Date;
and

 
 
(ii)
in any other case, the Purchaser will consider such request in good faith but
may in its absolute discretion accept or decline such accession.

 
(c)
The Parent shall procure that any person who wishes to become an Additional
Originator and Additional Guarantor, must:

 
 
(i)
execute and deliver to the Purchaser an Obligor Accession Deed as Additional
Originator and Additional Guarantor (duly executed by the Parent and by or on
behalf of all other existing Obligors) and enter into with the Purchaser a
receivables purchase agreement in a form satisfactory to the Purchaser acting
reasonably;

 
 
(ii)
deliver to the Purchaser such reports, opinions and documents (if any) as the
Purchaser may reasonably require in order to comply with the relevant internal
approvals and any necessary applicable law in respect of the Additional Obligor,
each in form and substance satisfactory to the Purchaser (acting reasonably)
(provided that this paragraph (ii) shall not apply, subject to paragraph (b)(i)
above, to the accession as Additional Originator and Additional Guarantor of the
Italian Originator); and

 
 
(iii)
comply with the other requirements of this Clause.


 
60

--------------------------------------------------------------------------------

 

(d)
Delivery of such an Obligor Accession Deed, executed by the relevant Subsidiary
and the Parent, to the Purchaser constitutes confirmation by that Subsidiary and
the Obligors that the representations in respect of that Subsidiary set out in
Clause 9 (Representations and Warranties) are then correct.

 
(e)
The Parent shall, and shall procure that each member of the Group shall,
promptly give the Purchaser all assistance and documents it reasonably requires
in relation to the guarantees and security to be granted pursuant to this
Agreement including promptly answering all reasonable questions and requisitions
of the Purchaser and its advisors in relation to the assets of the Group.

 
21.5
Resignation of an Obligor

 
The resignation of each Obligor shall be made in accordance with each applicable
Receivables Purchase Agreement.
 
22.
DISCLOSURE OF INFORMATION

 
22.1
Contacting Other Parties

 
(a)
At any time, where relevant, the Purchaser may notify the Account Banks of the
Receivables Purchase Agreements and the Parent will provide such assistance as
is reasonably required by the Purchaser in making any such notifications.

 
(b)
The Purchaser may, according to the mandatory provisions of article L.511-33 of
the French Monetary and Financial Code, disclose the Facility Documents, any
information which it has obtained from an Obligor or any information which it
has generated from such information to:

 
 
(i)
its Subsidiaries and Affiliates from time to time on a need to know basis only
(based on reporting and regulatory requirements); and

 
 
(ii)
any potential assignee, transferee or sub-participant or party with whom it is
intended to assign or transfer any right or obligation under the Facility
Documents and, in the context of any securitisation transaction, to any person
managing or supervising any relevant Securitisation Vehicle, any investor, any
person, directly or indirectly, taking credit risk or otherwise providing
funding to such Securitisation Vehicle and any rating agency.

 
22.2
Confidentiality

 
(a)
Each Obligor will maintain the confidentiality of the Purchaser's Confidential
Information and will not use, disclose, (other than to its and its Associate's
directors, officers, agents and advisors) copy, modify or destroy the
Purchaser's Confidential Information (or permit others so to do) without its
prior written consent unless required by law or court order, or if necessary to
protect the Purchaser's contractual or other rights of if such disclosure is to
a person who already has the relevant information.

 
(b)
Subject to Clause 22.1 (Contacting Other Parties), the Purchaser will maintain
the confidentiality of the Obligors' Confidential Information and will not use,
disclose, (other than to its and its Affiliate's directors, officers, agents and
advisors) copy, modify or destroy the Obligors' Confidential Information (or
permit others so to do) without the Parent's prior written consent unless
required by law or court order, or if necessary to protect such Obligor's
contractual or other rights if such disclosure is to a person who already has
the relevant information.


 
61

--------------------------------------------------------------------------------

 

(c)
The Purchaser acknowledges that some or all of the Obligor's Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and the Purchaser
undertakes not to use any of the Obligor's Confidential Information for any
unlawful purpose.

 
(d)
Each Obligor will notify the Purchaser of any unauthorised use, misuse,
disclosure, theft or other loss of the Purchaser's Confidential Information
immediately upon becoming aware of same and the Purchaser will notify the Parent
of any unauthorised use, misuse, disclosure, theft or other loss of an Obligor's
Confidential Information immediately upon becoming aware of same.

 
(e)
The Facility Documents may be disclosed by any Obligor to its directors,
officers, agents or advisors, or to any other person subject to a
confidentiality undertaking.

 
(f)
The obligations under this clause shall survive the variation, expiry or
termination of the Facility Documents.

 
23.
SET-OFF

 
(a)
Without prejudice to the Purchaser's rights of set-off under the Receivables
Purchase Agreements, the Purchaser may at any time set off any obligation owed
to it by any Obligor under the Facility Documents against any obligation owed by
the Purchaser to that Obligor in each case whether such obligation is present or
future, actual or contingent, primary or collateral and whether by way of debt,
damages, restitution or otherwise, whether or not arising under the Facility
Documents regardless of the place of payment, booking branch or currency of
either obligation, including by debiting the credit balance of any Current
Account or by setting off the final credit balance of a Current Account against
the final debit balance of another Current Account.  If the obligations are in
different currencies, the Purchaser may convert either obligation at the Spot
Rate of Exchange for the purpose of the set-off.

 
(b)
No Obligor shall at any time exercise any set-off, combination or consolidation
against the Purchaser except as set forth in the Receivables Purchase
Agreements.

 
24.
SEVERABILITY

 
If a term of a Facility Document is or becomes illegal, invalid or unenforceable
in any jurisdiction in relation to any party to such Facility Document, that
will not affect:
 
 
(a)
in respect of such party the legality, validity or enforceability in that
jurisdiction of any other term of the Facility Documents;

 
 
(b)
in respect of any other party to such Facility Document the legality, validity
or enforceability in that jurisdiction of that or any other term of the Facility
Documents; or

 
 
(c)
in respect of any party to such Facility Document the legality, validity or
enforceability in other jurisdictions of that or any other term of the Facility
Documents.

 
25.
INTERNET

 
(a)
All Electronic Data shall be provided in accordance with the Purchaser's
Administrative Procedures as amended from time to time.


 
62

--------------------------------------------------------------------------------

 

(b)
Each Originator's communications to the Purchaser in all matters relating to the
Facilities shall be in the form of Electronic Data, unless the Purchaser
specifies otherwise.  Notifications shall not be sent to the Purchaser in paper
or other hard copy form (whether by way of confirmation or otherwise) unless it
specifies otherwise.

 
(c)
Each Originator accepts that Electronic Data provided by the Purchaser via its
website will be subject to change before the close of business each day,
particularly details of the balance of available funds.  Any acknowledgment by
the Purchaser of receipt of Electronic Data from the relevant Originator which
contains a payment request cannot be treated as evidence that the Purchaser has
paid or has agreed to pay the sum so requested or has initiated payment.

 
(d)
The Purchaser and each Originator accepts the integrity of all Electronic Data
and agrees to accord this the same status as if it had been in writing and duly
executed on behalf of the provider, unless such Electronic Data can be shown to
have been corrupted as a result of technical failure.  The Purchaser may in its
discretion require confirmation in writing from the relevant Originator in
respect of all or any part of the Electronic Data.

 
(e)
The Purchaser and each Originator waives any rights they may have to challenge
the validity of any Electronic Data on the grounds that it was prepared and/or
sent and/or received only in electronic form.

 
(f)
The copyright and all other rights in the Purchaser's website and any Software
the Purchaser or its licensors may provide to an Originator to enable an
Originator to provide the Purchaser with Electronic Data shall at all times
remain vested in the Purchaser or, if the terms of any contract that the
Purchaser has with any licensors otherwise specifies, in such licensors.  Each
Originator may use the Software for the purpose of providing the Purchaser with
Electronic Data only and must not copy any Software or any other such materials
without the Purchaser's prior written consent, except that an Originator may
make one copy of any Software provided to it for operational back-up purposes.

 
(g)
Upon termination or suspension of this Agreement or of the Facilities for any
reason, each Originator must as soon as reasonably practicable return to the
Purchaser any Software and any other documentation or property of the Purchaser
or supplied by the Purchaser pursuant to this clause.

 
(h)
If any party to this Agreement uses an intermediary to transmit, log or process
Electronic Data, that party shall be responsible to the other party for such
intermediary's acts and omissions.

 
26.
DATA PROTECTION AND DISCLOSURE OF INFORMATION, ITALIAN TRANSPARENCY RULES

 
26.1
Data collection and storage

 
The Purchaser hereby notifies the Obligors and any individuals who are its
directors, partners or shareholders of the Purchaser's intention, where it
considers it necessary (other than where otherwise agreed between the Purchaser
and an Originator pursuant to a Receivables Purchase Agreement, in which case
the latter document shall (for the purpose of this Clause only) prevail), to:
 
 
(a)
store and process information about such individuals on its computers (and on
the computers of any other company in the group consisting of the Purchaser and
the Purchaser's worldwide group of Subsidiaries and affiliated companies (each a
group company) and in any other way; this will be used by the Purchaser (and the
other group companies) for credit or financial assessments preventing money
laundering, fraud or other wrongdoing, making payments, recovering monies,
training, preparing statistics and protecting the interests of the Purchaser or
group company; group companies to which the Purchaser may transfer information
may be outside the EEA, particularly in the USA, where the level of data
protection may not be equivalent to that in the member states of the European
Union; however any such transfer will be on the basis that each group company
will always keep control of the information within the terms of this notice;


 
63

--------------------------------------------------------------------------------

 

 
(b)
search such individuals' records at a credit reference agency of its choice,
which may show searches made and information given by other businesses; details
of the Purchaser's searches will be kept by such agency and may be seen by other
organisations that make searches with the agency; such individuals may obtain
details of the credit reference agencies and other third parties from whom the
Purchaser obtains and to whom the Purchaser may give information about them by
calling the Purchaser and asking for the Data Protection Officer whose details
are set out in this Agreement; such individuals have a legal right to these
details; such individuals can also obtain a copy of the information the
Purchaser holds about them by writing to its data protection officer at its
address and contact details set out in this Agreement;

 
 
(c)
search such individuals' record with a fraud prevention agency; if at any time
they give the Purchaser false information or procure the giving of false
information to the Purchaser and the Purchaser suspects fraud, it will record
this;

 
 
(d)
give information about such individuals to (i) any of companies for the purposes
stated in (a) above; (ii) any potential guarantor of any Originator's
obligations to the Purchaser so it can assess such obligations; (iii) the
Originators' bankers, auditors, accountants or other advisers acting for it, so
that they can carry out their services; (iv) people who provide a service to the
Purchaser (including insurers, legal and tax advisers) or are acting as the
Purchaser's agents so they can carry out their services; (v) anyone to whom the
Purchaser may assign, transfer or sub-participate its rights and duties under
the Facilities (or any agent) to facilitate such assignment, transfer or
sub-participation; (vi) anyone where the law so allows or the Purchaser has a
legal duty of disclosure or needs to protect its interests;

 
 
(e)
collect, use and dispose of historical credit performance data in respect of
each Debtor for statistical purposes; and

 
 
(f)
monitor and/or record telephone conversations with such individuals and the
Originators for training and/or security purposes;

 
provided that the information referred to above may not be disclosed to any
entity or individual for any other purpose than as required by applicable laws,
regulations or the Purchaser's risk management policies.
 
26.2
Originator's declaration1

 
Each Originator hereby confirms and declares that for the purpose of the data
protection notice provisions set out in Clause 26.1 (Data collection and
storage):
 
 
(a)
the Purchaser is expressly authorised, subject to the applicable Data Protection
Regulations, to seek any further information that it may require from any
source, including banks, in order to process and operate this Agreement and the
relevant Receivables Purchase Agreement;




--------------------------------------------------------------------------------

1
Previous clause 26.2 (Italian Transparency Rules) to be inserted in the Obligor
Accession Deed for the Italian Originator.


 
64

--------------------------------------------------------------------------------

 

 
(b)
that it and any individuals who are directors, partners, shareholders or
proprietors of it or of any member of the Group have received, read and
understood the data protection notice provisions set out in Clause 26 (Data
Protection and Disclosure of Information).  Such Originator on behalf of itself
and such other persons, irrevocably consents to the collection and transfer to
the Purchaser of information about such Originator and such persons and the
stated processing and uses the Purchaser will make of it, including its transfer
to others, subject to any applicable regulation and local law requirements; and

 
 
(c)
that it is irrevocably authorised by the individuals to whom the data protection
notice provisions apply to give this confirmation.

 
27.
NOTICES

 
27.1
In writing

 
(a)
Any communication in connection with a Facility Document must be in writing and,
unless otherwise stated, may be given in person, by post, fax, e-mail or any
other electronic communication approved by the Purchaser.

 
(b)
For the purpose of the Facility Documents, an electronic communication will be
treated as being in writing and a document.

 
27.2
Contact details

 
(a)
Except as provided below, the contact details of each Party for all
communications in connection with the Facility Documents are those notified by
that Party for this purpose to the other Party on or before the date it becomes
a Party.

 
(b)
Any written notice from a Party to another Party may be given or served by
delivering it at or posting it to:

 
 
(i)
such address advised to and acknowledged by the Purchaser as being effective for
the purposes of the Facility Documents; or

 
 
(ii)
such Obligor's registered office; or

 
 
(iii)
the address last known to the Purchaser at which such Obligor carried on
business;

 
by handing it to any officer of such Obligor.
 
(c)
The contact details of each of the Parent, the French originator, the English
originator, the German Originator, the Italian Originator and the Swiss
Originator for this purpose are:



Address:
c/o Chemtura Europe GmbH, Bahnhofplatz, 8500 Frauenfeld, Switzerland
   
Tel No.
+41(0)52-723-44-00
Fax No:
+41(0)52-723-44-60
Email:
kirk.erstling@chemtura.com
   
For the attention of:
Kirk Erstling

 
 
65

--------------------------------------------------------------------------------

 

(d)
The contact details of the Purchaser for this purpose are:



Address:
Tour Facto, 18 rue Hoche, 92988 Paris La Défense, France
   
Tel.:
+33(0)146357078 (Hélène Dubly); +33(0)146357852 (Christine Vadon);
+33(0)146356947 (Daniel Villalobos Ruiz)
Fax No.:
00 33 1 46 14 17 04
E-mail:
gefacto-dge2@ge.com
   
Attention:
Direction des Grandes Entreprises / Large Corporates Department / Hélène Dubly
(helene.dubly@ge.com), Christine Vadon (christine.vadon@ge.com), Daniel
Villalobos Ruiz (daniel.villalobosruiz@ge.com)

 
(e)
Any Party may change its contact details by giving five Business Days notice to
the Purchaser.

 
(f)
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 
27.3
Effectiveness

 
(a)
Any communication in connection with a Facility Document will be deemed to be
given as follows:

 
(b)
if delivered in person, at the time of delivery;

 
 
(i)
if posted, when received;

 
 
(ii)
if by fax, when received in legible form;

 
 
(iii)
if by e-mail or any other electronic communication, when received in legible
form; and

 
 
(iv)
if by posting to an electronic website, at the time of posting or (if the
relevant recipient did not at such time have access to such website) the time at
which such recipient is given access.

 
(c)
A communication given under paragraph (a) above but received on a non-Business
Day or after business hours in the place of receipt will only be deemed to be
given on the next Business Day in that place.

 
27.4
Obligors

 
(a)
All communications under the Facility Documents to an Obligor (other than the
Parent) may be sent through the Parent.

 
(b)
Each Obligor (other than the Parent) irrevocably appoints the Parent to act as
its agent:

 
 
(i)
to give and receive all communications under the Facility Documents;

 
 
(ii)
to supply all information concerning itself to the Purchaser;

 
 
(iii)
to agree and sign all documents under or in connection with the Facility
Documents without further reference to the other Obligors;

 
 
(iv)
to sign each Request on its behalf; and

 
 
(v)
for service of process with respect to any legal proceedings brought before any
French court,


 
66

--------------------------------------------------------------------------------

 

(c)
The Parent shall be exempted from any applicable restrictions on multiple
representation and self-contracting (including the restrictions set forth in
section 181 of the German Civil Code (Bürgerliches Gesetzbuch)).

 
(d)
Any communication given to the Parent in connection with a Facility Document
will be deemed to have been given also to the other Obligors.

 
(e)
The Purchaser may assume that any communication made by the Parent is made with
the consent of each other Obligor.

 
27.5
Authority to act

 
The Purchaser may accept and act upon any information which on the face of it is
sent by an Obligor even though it may not originate from such Obligor or the
sender had no authority to send it.
 
28.
DEMANDS AND NOTIFICATION BINDING

 
Any demand notification or certificate given by the Purchaser to any Obligor in
writing and signed by a duly authorised officer of the Purchaser specifying any
commissions and fees or any amounts due and payable or any account balance under
or in connection with any provision of the Facility Documents shall (in the
absence of manifest error) be conclusive and binding upon that Obligor and in
any proceedings against that Obligor shall be prima facie evidence of such rate
of interest or amounts so due and payable.
 
29.
WAIVERS AND EXCLUSION OF LIABILITY

 
(a)
No failure or delay by the Purchaser in exercising any right, power or privilege
under any Facility Document shall operate as a waiver thereof nor will any
single or partial exercise of any right, power or privilege preclude any further
exercise thereof or prejudice any other or further exercise by the Purchaser of
any of its rights or remedies under any Facility Document.  Such rights and
remedies are cumulative and not exclusive of any right or remedy provided by
law.

 
(b)
The Purchaser shall not be liable to any member of the Group for any
consequential, secondary or indirect loss, injury or damage or any loss of or
damage to goodwill, profits or anticipated savings (however caused) (save to any
extent caused by the fraud or gross negligence of any of its officers or from
liability for personal injury or death caused by its negligence).

 
(c)
The Purchaser shall not be liable for any loss, injury, damage or any failure to
comply, or any delay in complying with its obligations hereunder, which is
caused directly or indirectly by:

 
 
(i)
downtime, unavailability, failure or malfunction of the Purchaser's website, any
computer hardware, equipment, any software, or of any telephone line or other
communication system, service, link or equipment, whether the Purchaser's
property or an Originator's property or that of any network provider or of any
other party;

 
 
(ii)
any error, discrepancy or ambiguity in any Electronic Data.

 
30.
GOVERNING LAW

 
This Agreement is governed by French law.


 
67

--------------------------------------------------------------------------------

 
 
 
31.
ENFORCEMENT

 
31.1
Jurisdiction

 
(a)
The Paris Commercial Court (Tribunal de commerce de Paris) has exclusive
jurisdiction to settle any dispute in connection with this Agreement.

 
(b)
This Clause is for the benefit of the Purchaser only.  To the extent allowed by
law, the Purchaser may take:

 
 
(i)
proceedings in any other court; and

 
 
(ii)
concurrent proceedings in any number of jurisdictions.

 
31.2
Waiver of immunity

 
Each Obligor irrevocably and unconditionally, to the fullest extent permitted by
law:
 
 
(a)
agrees not to claim any immunity from proceedings brought by the Purchaser
against it in relation to a Facility Document and to ensure that no such claim
is made on its behalf;

 
 
(b)
consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 
 
(c)
waives all rights of immunity in respect of it or its assets.

 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement in six (6) original copies.
 
 
68

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
OBLIGORS
 
PART 1
 
ORIGINATORS


Name of Originator
 
Country of incorporation
 
Registration No. 
(or equivalent, if any)
         
Chemtura Sales France SAS.
 
France
 
422 401 711
         
Chemtura Sales UK Limited
 
England
 
03447394
         
Chemtura Sales Germany GmbH
 
Germany
 
HRB 16949 (Traunstein)
         
Chemtura Europe GmbH
  
Switzerland
  
CH-440.4.002.948-2

 
 
69

--------------------------------------------------------------------------------

 
 
PART 2
 
GUARANTORS


Name of Guarantor
 
Country of incorporation
 
Registration No. 
(or equivalent, if any)
         
Great Lakes Holding (Europe) AG
 
Switzerland
 
CH-440.3.012.419-3
         
Chemtura Sales France SAS.
 
France
 
422 401 711
         
Chemtura Sales UK Limited
 
England
 
03447394
         
Chemtura Sales Germany GmbH
 
Germany
 
HRB 16949 (Traunstein)
         
Chemtura Europe GmbH
  
Switzerland
  
CH-440.4.002.948-2

 
 
70

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
CONDITIONS PRECEDENT TO THE START DATE
 
PART 1
 
GENERAL CONDITIONS PRECEDENT


No
 
Item
     
1.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the Parent for itself and on behalf of each Originator under
the Facility Documents have been paid.
     
2.
 
Facility Documents
         
The Master Agreement duly executed.
         
The Fee Letter duly executed.
     
3.
 
Other documents and factual matters
     
(a)
 
The Structure Chart
     
(b)
 
A certificate from the management of Chemtura Corporation confirming (i)
non-contravention of the Facility Documents with the Group's existing financing
agreements and (ii) that the Group's existing agreements do not create any
pledge, lien, charge, assignment or other security interest having a similar
effect with respect to the Transferred Debt (together with evidence satisfactory
to the Purchaser of the absence of any security interest over the Transferred
Debt)
     
(c)
 
Evidence satisfactory to the Purchaser that all Collection Accounts have been
opened.
     
(d)
 
List and details of the Account Bank's branch in which each Collection Account
is held.
     
(e)
 
A certified copy of the Collection Account Procedures
     
(f)
 
A list of any Security Interest over any of the Obligor's assets as at the date
of this Agreement in accordance with Clause 11.4 (b) of the Master Agreement.
     
(g)
 
A list of credit institutions in which each of the Obligors has bank accounts
opened in its name.
     
4.
 
Financial
       
  
The Original Financial Statements.

 
 
71

--------------------------------------------------------------------------------

 
 
PART 2
 
CONDITIONS PRECEDENT REGARDING THE PARENT


No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A copy of the constitutional documents of the Parent including an up-to-date
certified excerpt (extrait du registre de commerce) from the commercial register
of the Canton of Thurgovie and an up-to-date copy of its articles of association
(statuts).
     
(b)
 
A copy of the resolutions of the board of directors of the Parent:




 
(i)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it execute and
perform the Facility Documents to which it is a party;
       
(ii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iii)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(c)
 
A copy of a resolution of the general meeting of shareholders of the Parent
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it execute and
perform the Facility Documents to which it is a party.
     
(d)
 
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (d) above in relation to the Facility Documents and related
documents.
     
(e)
 
A certificate of an authorised signatory of the Parent certifying that each copy
document specified in this paragraph 1 is correct and complete and that the
original of each of those documents is in full force and effect and has not been
amended or superseded as at a date no earlier than the date on which all of the
condition precedents to be provided by the Parent have been satisfied and
confirming that guaranteeing the Facilities would not breach any guaranteeing
limit binding on it..
     
2.
 
Other documents
     
(a)
 
A certificate from the management of the Parent providing at the Start Date, (i)
the amount owed by each Obligor to each Debtor/Supplier in accordance with
Initial Debtor/Supplier Amount definition and (ii) the amount of the rebates
granted by each Obligor to its Debtors in accordance with Initial Rebate Reserve
Amount definition.
     
(b)
 
Evidence satisfactory to the Purchaser of compliance by the Parent with all know
your customer requirements.

 
 
72

--------------------------------------------------------------------------------

 
 
No
 
Item
     
3.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of validity and
enforceability of the Facility Documents, addressed to the Purchaser.
     
(b)
 
Legal opinion of counsel of the Parent relating to the capacity of the Parent to
enter into the Facility Documents, addressed to the Purchaser.
     
4.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the Parent under the Facility Documents have been or will be
paid on or before the applicable Start Date.


 
73

--------------------------------------------------------------------------------

 

PART 3


CONDITIONS PRECEDENT REGARDING THE ENGLISH ORIGINATOR


No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A copy of the constitutional documents of the English Originator conferring on
it the corporate capacity required to enter into and effect the transactions
contemplated by the Facility Documents to which it is a party.
     
(b)
 
A copy of the resolutions of the board of directors (or, if applicable, a duly
established committee of the board (together with a copy of the resolutions
appointing such committee)) of the English Originator:




 
(i)
confirming that utilising the relevant Facility in full and guaranteeing the
Facilities would not breach any borrowing or guaranteeing limit binding on it
(to be included in the certificate as per paragraph 1(e));
       
(ii)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it execute and
perform the Facility Documents to which it is a party;
       
(iii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iv)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(c)
 
A copy of a resolution signed by all of the holders of the issued or allotted
shares in the English Originator approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Facility
Documents.
     
(d)
 
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Facility Documents and related
documents.
     
(e)
 
A certificate of an authorised signatory of the English Originator certifying
that each copy document specified in this paragraph 1 is correct and complete
and that the original of each of those documents is in full force and effect and
has not been amended or superseded as at a date no earlier than the date on
which all of the condition precedents to be provided by the English Originator
have been satisfied.
     
(f)
 
Power of attorney


 
74

--------------------------------------------------------------------------------

 
 
No
 
Item
     
2.
 
Facility Documents
         
The English Receivables Purchase Agreement.
     
3.
 
Security Documents
         
The Charge over Debts and Collection Account together with all notices and
acknowledgements thereunder.
         
Pledge over Collection Account governed by Dutch law together with all notices
and acknowledgement thereunder.
     
4.
 
Other documents and factual matters
     
(a)
 
Pre-funding audit of the English Originator satisfactory to the Purchaser.
     
(b)
 
Evidence that where applicable any Debtor that pays by means of electronic
transmission has been advised of the applicable Collection Account details for
the payment of remittances.
     
(c)
 
Provision of a list of all the Debtors together with their GE agreed
identification number.
     
(d)
 
Approval by the Purchaser of the English Originator's Credit and Collection
Procedures and debt collection policy manual.
     
(e)
 
Sight and satisfaction by the Purchaser with the major written contracts between
the English Originator and its Debtors.
     
(f)
 
Evidence satisfactory to the Purchaser of compliance by the English Originator
with all know your customer requirements.
     
(g)
 
Approval by the Purchaser of the English Originator's IT and electronic systems
required for the operation of the English Facilities.
     
(h)
 
The Initial Rebate Reserve Letter in respect of the English Originator.
     
(i)
 
Letter from the English Originator's bank indicating the details of a bank
account to which all Funding amounts shall be credited by the Purchaser.
     
5.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of the laws of England and
Wales relating to the validity and enforceability of the Facility Documents,
addressed to the Purchaser.
     
(b)
 
Legal opinion of counsel of the English Originator in respect of the laws of
England and Wales relating to the capacity of the English Originator to enter
into the Facility Documents, addressed to the Purchaser.

 
 
75

--------------------------------------------------------------------------------

 

 
No
 
Item
     
6.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the English Originator under the Facility Documents have been
or will be paid on or before the applicable Start Date.


 
76

--------------------------------------------------------------------------------

 

PART 4
CONDITIONS PRECEDENT REGARDING THE FRENCH ORIGINATOR


No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A certified copy of the by-laws (Statuts) of the French Originator conferring on
the French Originator the corporate capacity required to enter into and effect
the transactions contemplated by the Facility Documents.
     
(b)
 
An original copy of the K-bis extract (extrait K-bis)of the French Originator
dated no later than one month prior to the execution of this Agreement.
     
(c)
 
An original copy of a solvency certificate (certificat de non faillite) issued
by the relevant Trade and Company Registry in relation with the French
Originator dated no later than two weeks prior to the execution of this
Agreement.
     
(d)
 
A copy of a resolution of the board of directors or, as applicable, of the
shareholders of the French Originator (including expressly authorising the
guarantee set out in Clause 8 (Guarantee and Indemnity)).




 
(i)
confirming that utilising the relevant Facility in full and guaranteeing the
Facilities would not breach any borrowing or guaranteeing limit binding on it
(to be included in the certificate as per paragraph 1(f));
       
(ii)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it execute and
perform the Facility Documents to which it is a party;
       
(iii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iv)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(e)
 
A specimen of the signature of each person authorised on behalf of the French
Originator to execute any Facility Document or to sign any document or notice in
connection with any Facility Document to which it is a party.
     
(f)
 
A certificate of an authorised signatory of the French Originator certifying
that each copy document specified in this paragraph 1 is correct and complete
and that the original of each of those documents is in full force and effect and
has not been amended or superseded as at a date no earlier than the date on
which all of the condition precedents to be provided by the French Originator
have been satisfied.
     
(g)
 
Power of attorney

 
 
77

--------------------------------------------------------------------------------

 
 
No
 
Item
     
2.
 
Facility Documents
         
The French Receivables Purchase Agreement
     
3.
 
Security Documents
     
(a)
 
The assignment of receivables agreement (contrat de cession de créances à titre
de garantie) to be entered into between the relevant French Originator as
assignor and the Purchaser as beneficiary, pursuant to which such French
Originator will assign all its rights against an Account Bank in respect of its
Collection Accounts.
     
(b)
 
The tripartite agreement to be entered into between the relevant French
Originator, the Purchaser and the bank in which the Collection Account of such
French Originator is held.
     
(c)
 
Pledge over Collection Account governed by English law together with all notices
and acknowledgements thereunder.
     
4.
 
Other documents and factual matters
     
(a)
 
Pre-funding audit of the French Originator satisfactory to the Purchaser.
     
(b)
 
Provision of a list of all the Debtors together with their GE agreed
identification number.
     
(c)
 
Approval by the Purchaser of the French Originator's Credit and Collection
Procedures and debt collection policy manual.
     
(d)
 
Sight and satisfaction by the Purchaser with the major written contracts between
the French Originator and its Debtors.
     
(e)
 
Evidence satisfactory to the Purchaser of compliance by the French Originator
with all know your customer requirements.
     
(f)
 
Approval by the Purchaser of the French Originator's IT and electronic systems
required for the operation of the French Facility.
     
(g)
 
The Initial Rebate Reserve Letter in respect of the French Originator
     
(h)
 
Letter from the French Originator's bank indicating the details of a bank
account to which all Funding amounts shall be credited by the Purchaser.
     
5.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of the laws of France
relating to the validity and enforceability of the Facility Documents, addressed
to the Purchaser
     
(b)
 
Legal opinion of counsel of the French originator in respect of the laws of
France relating to the capacity of the French Originator to enter into the
Facility Documents, addressed to the Purchaser


 
78

--------------------------------------------------------------------------------

 

 
No
 
Item
     
6.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the French Originator under the Facility Documents have been
or will be paid on or before the applicable Start Date.


 
79

--------------------------------------------------------------------------------

 

PART 5
CONDITIONS PRECEDENT REGARDING THE GERMAN ORIGINATOR


No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A copy of the constitutional documents of the German Originator including an
up-to-date certified excerpt (beglaubigter Auszug) from the commercial register
(Handelsregister) and an up-to-date copy of its articles of association
(Gesellschaftsvertrag).
     
(b)
 
A copy a resolution signed by all shareholders of the German Originator:




 
(i)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it executes
and performs the Facility Documents to which it is a party;
       
(ii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iii)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(c)
 
A specimen of the signature of each person authorised on behalf of the German
Obligor to execute any Facility Document or to sign any document or notice in
connection with any Facility Document to which it is a party.
     
(d)
 
A certificate of an authorised signatory of the German Originator certifying
that each copy document specified in this paragraph 1 is correct and complete
and that the original of each of those documents is in full force and effect and
has not been amended or superseded as at a date no earlier than the date on
which all of the condition precedents to be provided by the German Originator
have been satisfied.
     
(e)
 
Power of attorney
     
2.
 
Facility Documents
         
The German Receivables Purchase Agreement
     
3.
 
Security Documents
     
(a)
 
Account pledge agreement governed by German law over Collection Account held in
Germany together with all notices and acknowledgment thereunder.
     
(b)
 
Account pledge agreement governed by English law over Collection Account held in
the UK together with all notices and acknowledgment thereunder.


 
80

--------------------------------------------------------------------------------

 

 

No   Item       
4.
 
Other documents and factual matters
     
(a)
 
Pre-funding audit of the German Originator satisfactory to the Purchaser.
     
(b)
 
Evidence that where applicable each Debtor that pays by means of electronic
transmission has been advised of the applicable Collection Account details for
the payment of remittances.
     
(c)
 
Provision of a list of all the Debtors together with their GE agreed
identifcation number.
     
(d)
 
Approval by the Purchaser of each German Originator's Credit and Collection
Procedures and debt collection policy manual.
     
(e)
 
Sight and satisfaction by the Purchaser with the major written contracts between
the German Originator and its Debtors.
     
(f)
 
Evidence satisfactory to the Purchaser of compliance by the German Originator
with all know your customer requirements.
     
(g)
 
Approval by the Purchaser of the German Originator's IT and electronic systems
required for the operation of the German Facility.
     
(h)
 
The Initial Rebate Reserve Letter in respect of the German Originator
     
(i)
 
Letter from the German Originator's bank indicating the details of a bank
account to which all Funding amounts shall be credited by the Purchaser.
     
5.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of the laws of Germany
relating to the validity and enforceability of the Facility Documents, addressed
to the Purchaser.
     
(b)
 
Legal opinion of counsel of the German Originator in respect of the laws of
Germany relating to the capacity of the German Originator to enter into the
Facility Documents, addressed to the Purchaser.
     
6.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the German Originator under the Facility Documents have been
or will be paid on or before the applicable Start Date.


 
81

--------------------------------------------------------------------------------

 

PART 6
CONDITIONS PRECEDENT REGARDING THE SWISS ORIGINATOR
 
No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A copy of the constitutional documents of the Swiss Originator including an
up-to-date certified excerpt (extrait du registre de commerce) from the
commercial register of the Canton of Thurgovie and an up-to-date copy of its
articles of association (statuts). Such articles of association shall reflect
the necessary amendments to the purpose clause in line with customary provisions
allowing for up- and cross-stream undertakings.
     
(b)
 
A copy of a quotaholders resolution signed by all quotaholders of the Swiss
Originator:

 

  (i)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it executes
and performs the Facility Documents to which it is a party;

 
(c)
 
A copy of a management board resolution signed by all members of the management
board:




 
(i)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in Clause 8 (Guarantee and Indemnity)) and resolving that it executes
and performs the Facility Documents to which it is a party;
       
(ii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iii)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(d)
 
A specimen of the signature of each person authorised on behalf of the Swiss
Obligor to execute any Facility Document or to sign any document or notice in
connection with any Facility Document to which it is a party.
     
(e)
 
A certificate of an authorised signatory of the Swiss Originator certifying that
each copy document specified in this paragraph 1 is correct and complete and
that the original of each of those documents is in full force and effect and has
not been amended or superseded as at a date no earlier than the date on which
all of the condition precedents to be provided by the Swiss Originator have been
satisfied.
     
2.
 
Facility Documents
         
The Swiss Receivables Purchase Agreement

 
 
82

--------------------------------------------------------------------------------

 
 
No
 
Item
     
3.
 
Security Documents
     
(a)
 
Account pledge agreement over Collection Account governed by Dutch law together
with all notices and acknowledgment thereunder.
     
(b)
 
Account pledge agreement over Collection Account governed by English law
together with all notices and acknowledgment thereunder.
     
4.
 
Other documents and factual matters
     
(a)
 
Pre-funding audit of the Swiss Originator satisfactory to the Purchaser.
     
(b)
 
Evidence that where applicable each Debtor that pays by means of electronic
transmission has been advised of the applicable Collection Account details for
the payment of remittances.
     
(c)
 
Provision of a list of all the Debtors together with (where applicable) their GE
agreed identification number.
     
(d)
 
Approval by the Purchaser of the Swiss Originator's Credit and Collection
Procedures and debt collection policy manual.
     
(e)
 
Sight and satisfaction by the Purchaser with the major written contracts between
the Swiss Originator and its Debtors.
     
(f)
 
Evidence satisfactory to the Purchaser of compliance by the Swiss Originator
with all know your customer requirements.
     
(g)
 
Approval by the Purchaser of the Swiss Originator's IT and electronic systems
required for the operation of the Swiss Facility.
     
(h)
 
The Initial Rebate Reserve Letter in respect of the Swiss Originator
     
(i)
 
Receipt by the Purchaser of a tax ruling from the Swiss tax authorities as to
the withholding and stamp taxes treatment of the Swiss Facility in a form and
substance satisfactory to it.
     
(j)
 
Letter from the Swiss Originator's bank indicating the details of a bank account
to which all Funding amounts shall be credited by the Purchaser.
     
5.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of the laws of Switzerland
relating to the validity and enforceability of the Facility Documents, addressed
to the Purchaser.
     
(b)
 
Legal opinion of counsel of the Swiss Originator in respect of the laws of
Switzerland relating to the capacity of the Swiss Originator to enter into the
Facility Documents, addressed to the Purchaser.


 
83

--------------------------------------------------------------------------------

 
 
No
 
Item
     
6.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the Swiss Originator under the Facility Documents have been
or will be paid on or before the applicable Start Date.


 
84

--------------------------------------------------------------------------------

 

PART 7
CONDITIONS PRECEDENT TO THE ADDITIONAL START DATE RELATING TO THE ITALIAN
ORIGINATOR


No
 
Item
     
1.
 
Constitutional documents and authorisations
     
(a)
 
A copy of the articles of association of the Italian Originator.
     
(b)
 
A copy of the deed of incorporation of the Italian Originator.
     
(c)
 
An up-to-date extract of the registration of the Italian Originator in the Trade
Register of the Chamber of Commerce.
     
(d)
 
A copy of the resolutions of the managing board of the Italian Originator:




 
(i)
confirming that utilising the relevant Facility in full and guaranteeing the
Facilities would not breach any borrowing or guaranteeing limit binding on it
(to be included in the certificate as per paragraph 1(f));
       
(ii)
approving the terms of, and the transactions contemplated by the Facility
Documents to which it is a party (including expressly authorising the guarantee
set out in the Italian Obligor Accession Deed) and resolving that it execute and
perform the Facility Documents to which it is a party;
       
(iii)
authorising a specified person or persons to execute the Facility Documents to
which it is a party on its behalf;
       
(iv)
authorising a specified person or persons on its behalf, to sign and/or despatch
all documents and notices (including any notifications) to be signed and/or
despatched by it under or in connection with the Facility Documents to which it
is a party.



(e)
 
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (d) above in relation to the Facility Documents and related
documents and a certified copy of their identity card or passport.
     
(f)
 
A certificate of an authorised signatory of the Italian Originator certifying
that each copy document specified in this paragraph 1 is correct and complete
and that the original of each of those documents is in full force and effect and
has not been amended or superseded as at a date no earlier than the Start Date.
     
(g)
 
A certificate (certificato di vigenza con dicitura di non fallimento) issued by
the competent Registro delle Imprese in respect of the Italian Originator dated
no earlier than 5 (five) Business Days prior to the date of the Italian Obligor
Accession Deed.
     
(h)
 
A certificate issued by the bankruptcy section of the competent Court stating
that the Italian Originator is not subject to any Insolvency Proceeding dated no
earlier than 10 (ten) Business Days prior to the date of the Italian Obligor
Accession Deed.

 
 
85

--------------------------------------------------------------------------------

 
 

No   Item       
2.
 
Facility Documents
         
The Italian Receivables Purchase Agreement.
     
3.
 
Other documents and factual matters
     
(a)
 
Pre-funding audit of the Italian Originator satisfactory to the Purchaser.
     
(b)
 
Evidence that where applicable each Debtor that pays by means of electronic
transmission has been advised of the applicable Collection Account details for
the payment of remittances.
     
(c)
 
Provision of a list of all the Debtors together with their GE agreed
identification number.
     
(d)
 
Approval by the Purchaser of the Italian Originator's Credit and Collection
Procedures and debt collection policy manual.
     
(e)
 
Sight and satisfaction by the Purchaser with the major written contracts between
the Italian Originator and its Debtors.
     
(f)
 
Evidence satisfactory to the Purchaser of compliance by the Italian Originator
with all know your customer requirements.
     
(g)
 
Approval by the Purchaser of the Italian Originator's IT and electronic systems
required for the operation of the Italian Facility.
     
(h)
 
The Initial Rebate Reserve Letter in respect of the Italian Originator.
     
4.
 
Legal opinions
     
(a)
 
Legal opinion of counsel of the Purchaser in respect of the laws of Italy
relating to validity and enforceability of the Facility Documents to which the
Italian Obligor is a party, addressed to the Purchaser.
     
(b)
 
Legal opinion of counsel of the Italian Originators in respect of the laws of
Italy relating to the capacity of the Italian Originator to enter into the
Facility Documents, addressed to the Purchaser.
     
5.
 
Fees
         
Evidence that all fees and expenses (including the Purchaser's legal fees) then
due and payable by the Italian Originator under the Facility Documents have been
or will be paid on or before the applicable Start Date.

 

 
86

--------------------------------------------------------------------------------

 

SCHEDULE 3
VOLUNTARY TERMINATION NOTICE


From: [Purchaser] / [Parent]


To: [Parent] / [Purchaser]
 
[Place] on [date]
 
Re: Voluntary Termination Notice
 
We refer to the master agreement dated 26 October 2011 between among others GE
Factofrance as Purchaser and Great Lakes Holding (Europe) AG (the Master
Agreement).
 
This is a Voluntary Termination Notice.  Terms defined in the Master Agreement
have the same meaning when used in this Voluntary Termination Notice unless
given a different meaning in this Voluntary Termination Notice.
 
In accordance with article 15.1 (Termination) of the Master Agreement, we hereby
inform you that the Facility granted to [l] as [l] Originator shall be
terminated on [l] (the Termination Date).


Yours faithfully
   
[the Purchaser]/[the Parent]
By: [l]

 

 
87

--------------------------------------------------------------------------------

 

SCHEDULE 4


FORM OF OBLIGOR ACCESSION DEED


To:      the Purchaser


From:  Great Lakes Holding (Europe) AG as the Parent and [Proposed
Originator/Proposed Guarantor]


Date:      [l]


Master Agreement between, among others, Great Lakes Holding (Europe) AG as the
Parent and the Purchaser dated 26 October 2011 (the Agreement)


We refer to the Agreement.  Terms defined in the Agreement shall have the same
meaning when used in this deed.  This is an Obligor Accession Deed.


[Name of company] of [address/registered office] agrees to become an [Additional
Originator/Additional Guarantor]and to be bound by the terms of the Agreement as
an [Additional Originator/Additional Guarantor];


The Repeating Representations under the Master Agreement applicable to the
Parent and an [Additional Originator/Additional Guarantor] are correct on the
date of this Obligor Accession Deed by reference to the facts and circumstances
existing at the date of this Obligor Accession Deed.


It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.


This Obligor Accession Deed has been executed and delivered as a deed on the
date stated at the beginning of this Obligor Accession Deed and is governed by
English law.


EXECUTED as a DEED by:


Great Lakes Holding (Europe) AG
As the Parent acting by:
 
 
by:
 
The [Additional Originator/Additional Guarantor]acting by:
 

 
88

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
LIST OF COUNTRIES


ANDORRA
LITHUANIA
   
ARGENTINA
LUXEMBOURG
   
ARUBA
MALAYSIA
   
AUSTRALIA
MALTA
   
AUSTRIA
MAURITIUS
   
BAHAMAS
MEXICO
   
BELGIUM
MONACO
   
BRAZIL
MOROCCO
   
BRUNEI DARUSSALAM
NETHERLANDS
   
BULGARIA
NEW ZEALAND
   
CANADA
NORWAY
   
CHANNEL ISLANDS
PERU
   
CHILE
POLAND
   
COSTA RICA
PORTUGAL AZORES MADEIRA
   
CROATIA
ROMANIA
   
CYPRUS
RUSSIA
   
CZECH REPUBLIC
SAN MARINO
   
DENMARK
SINGAPORE
   
ESTONIA
SLOVAKIA
   
FINLAND
SLOVENIA
   
FRANCE & O. DPTS & TERRIT.
SOUTH AFRICA
   
GERMANY
SOUTH KOREA
   
GREECE
SPAIN
   
HONG KONG
SWEDEN

 
 
89

--------------------------------------------------------------------------------

 
 
HUNGARY
SWITZERLAND
   
ICELAND
TAIWAN
   
INDIA
THAILAND
   
IRELAND AND NORTH IRELAND
TUNISIA
   
ITALY
TURKEY
   
JAPAN
UNITED KINGDOM
   
LATVIA
USA
   
LICHTENSTEIN
 

 

 
90

--------------------------------------------------------------------------------

 

SCHEDULE 6
VALUE DATES RELATING TO PAYMENTS MADE FROM A CURRENT ACCOUNT OR TO AN
OFFSET AND ADJUSTMENT ACCOUNT


1.
PAYMENTS FROM A CURRENT ACCOUNT



Payment type
Value date
   
Wire transfer to the Obligor
Issue date



2.
PAYMENTS TO AN OFFSET AND ADJUSTMENT ACCOUNT



Payment type
Value date
   
Bank or postal wire transfer
Date on which the payment is recorded by the Purchaser
   
Foreign wire transfer
Date on which the payment is recorded by the Purchaser

 
 
91

--------------------------------------------------------------------------------

 

SIGNATORIES
The Parent


SIGNED by GREAT LAKES
HOLDING (EUROPE) AG,
 
By:
             



The Obligors


SIGNED by CHEMTURA SALES UK
LIMITED
 
By:
             



SIGNED by CHEMTURA SALES
FRANCE SAS
 
By:
             



SIGNED by CHEMTURA SALES
GERMANY GMBH
  By:              

 
 
92

--------------------------------------------------------------------------------

 
 
SIGNED by CHEMTURA EUROPE
GMBH
 
By:
             



The Purchaser


SIGNED by GE FACTOFRANCE
 
By:
             

 
 
93

--------------------------------------------------------------------------------

 